Exhibit 10.2

 



CONFIDENTIAL TREATMENT REQUESTED



CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION 

 



EXECUTION VERSION

 



 

 

 

 

 

 

 

 

AMENDED AND RESTATED



LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

8POINT3 HOLDING COMPANY, LLC

 A Delaware Limited Liability Company

 

 

 

 

 

 

Dated as of

 

June 24, 2015

 

 

 

 

 

 

 

 

 

TABLE OF CONTENTS

 

Article I DEFINITIONS 1     Section 1.1     Definitions 1 Section
1.2     Construction 22     Article II ORGANIZATION 22     Section
2.1     Formation 22 Section 2.2     Name 22 Section 2.3     Registered Office;
Registered Agent; Principal Office; Other Offices 23 Section 2.4     Purpose and
Business 23 Section 2.5     Powers 23 Section 2.6     Term 23 Section
2.7     Title to Company Assets 23     Article III MEMBERSHIP INTERESTS; UNITS
24     Section 3.1     Membership Interests; Additional Members 24 Section
3.2     Adjustment to Economic Units 25 Section 3.3     Adjustment to Management
Units 27 Section 3.4     Limitation of Liability 27 Section 3.5     Withdrawal
of Members 28 Section 3.6     Record Holders 28 Section 3.7     No Appraisal
Rights 28     Article IV TRANSFERS 28     Section 4.1     Membership Interests
Generally 28 Section 4.2     Membership Interest Right of First Offer 30 Section
4.3     OpCo Transfer Generally 31     Article V CAPITAL CONTRIBUTIONS 34    
Section 5.1     Initial Capital Contributions 34 Section 5.2     Additional
Contributions 35 Section 5.3     Return of Contributions 35 Section
5.4     Capital Accounts 35     Article VI PROJECT OFFERS TO THE OPERATING
COMPANY 35     Section 6.1     General 35 Section 6.2     Offer Schedule 35
Section 6.3     Increased Offer Rights 36 Section 6.4     Conflicts Committee
Approval 38 Section 6.5     Future Target Distributed Cash Increase Schedule 38
Section 6.6     Delivery of Final Project Model 38     Article VII DISTRIBUTIONS
AND ALLOCATIONS 38     Section 7.1     Distributions 38 Section
7.2     Allocations 39 Section 7.3     Special Allocations 40

 



i 

 



Section 7.4     Section 704(c) 42 Section 7.5     Varying Interests 42 Section
7.6     Withheld Taxes 42 Section 7.7     Limitations on Distributions 43    
Article VIII MANAGEMENT MEMBERS 43     Section 8.1     Management by Management
Members 43 Section 8.2     Meetings 43 Section 8.3     Notice of Meeting 43
Section 8.4     Quorum; Voting Requirement 43 Section 8.5     Management Member
Deadlock 45 Section 8.6     Conference Telephone Meetings 49 Section
8.7     Action by Consent of Members 49 Section 8.8     Representatives 49
Section 8.9     Affiliate Contracts 49 Section 8.10   Notices 50     Article IX
MANAGEMENT OF THE YieldCo General Partner 50     Section 9.1     Right to
Appoint Members of the Board of Directors 50 Section 9.2     Right to Appoint
Officers of the YieldCo General Partner 53 Section 9.3      Right to Appoint
Officers and Directors of Contributed Companies 56     Article X DUTIES;
EXCULPATION AND INDEMNIFICATION 56     Section 10.1     Duties 56 Section
10.2     Indemnification 57 Section 10.3     Liability of Indemnitees 59 Section
10.4     Corporate Opportunities 60     Article XI TAXES 60     Section
11.1     Tax Returns 60 Section 11.2     Tax Elections 60 Section 11.3     Tax
Matters Member 61     Article XII BOOKS, RECORDS, REPORTS, BANK ACCOUNTS, AND
BUDGETS 62     Section 12.1     Records and Accounting 62 Section
12.2     Fiscal Year 62 Section 12.3     Reports 62 Section 12.4     Bank
Accounts 62     Article XIII DISSOLUTION AND LIQUIDATION 63     Section
13.1     Dissolution 63 Section 13.2     Liquidator 63 Section
13.3     Liquidation 63 Section 13.4     Certificate of Cancellation 64 Section
13.5     Return of Contributions 64 Section 13.6     Waiver of Partition 64

 



ii 

 



Section 13.7     Capital Account Restoration 65     Article XIV GENERAL
PROVISIONS 65     Section 14.1     Offset 65 Section 14.2     Specific
Performance 65 Section 14.3     Amendment 65 Section 14.4     Addresses and
Notices; Written Communication 65 Section 14.5     Further Action 66 Section
14.6     Confidential Information 66 Section 14.7     Binding Effect 66 Section
14.8     Integration 67 Section 14.9     Creditors 67 Section 14.10   Waiver 67
Section 14.11   Third-Party Beneficiaries 67 Section 14.12   Counterparts 67
Section 14.13   Applicable Law; Forum and Venue 67 Section 14.14   Invalidity of
Provisions 67 Section 14.15   Facsimile and Email Signatures 68

 

iii 

 

AMENDED AND RESTATED

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

8POINT3 HOLDING COMPANY, LLC

 

A Delaware Limited Liability Company

 

This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF 8POINT3 HOLDING
COMPANY, LLC dated as of June 24, 2015, is adopted, executed and agreed to, for
good and valuable consideration, by SunPower YC Holdings, LLC, a Delaware
limited liability company, and First Solar 8point3 Holdings, LLC, a Delaware
limited liability company. In consideration of the covenants, conditions and
agreements contained herein, the Parties hereto hereby agree as follows:

 

Article I
DEFINITIONS

 

Section 1.1            Definitions.

 

As used in this Agreement, the following terms have the respective meanings set
forth below or set forth in the Sections referred to below:

 

“AAA” means the American Arbitration Association and any successor organization.

 

“Acceptable Project” means a Project, or an interest in a Project, that:

 

(a)           is photovoltaic,

 

(b)           is located in Australia, Canada, Chile, France, Germany, Japan,
Mexico, South Africa, the United Kingdom or the United States,

 

(c)           is (i) with respect to Utility Scale Projects, contracted at a
fixed price (which may be subject to escalation or time-of-delivery factors) for
at least 80% of the projected output of such Project with a minimum of ten years
remaining on the term of such contract at the time of sale or contribution of
such Project to the Operating Company and with counterparties that have
Investment Grade Credit Ratings, (ii) with respect to C&I Projects, contracted
at a fixed price (which may be subject to escalation or time-of-delivery
factors) for at least 80% of the projected output or the projected modeled
revenue of such Project with a minimum of ten years remaining on the term of
such contract at the time of sale or contribution of such Project to the
Operating Company and with counterparties that (A) have Investment Grade Credit
Ratings, or (B) so long as at least 70% of the C&I Projects sold or contributed
to the Operating Company by the offering Sponsor have Investment Grade Credit
Ratings at such time, meet the Minimum Commercial Requirements, or (iii) with
respect to Residential Projects, composed of Residential Systems each of which
is contracted with a homeowner at a fixed price

 

1 

 

(which may be subject to escalation or time-of-delivery factors) for at least
80% of the projected output or the projected modeled revenue of such Residential
System with a minimum of ten years remaining on the term of such contract at the
time of sale or contribution of the Residential Project to the Operating
Company; provided, however, that the average FICO Score of the homeowners party
to such contracts shall be at least 700, no more than 20% of such homeowners
shall have FICO Scores less than 680 and no more than 0.5% of such homeowners
shall have FICO Scores less than 650 (the FICO Score of each homeowner being
measured at the time such contract was executed),

 

(d)           is at or past its Commercial Operation Date, unless such Project
is a Tax Beneficial Project, in which case the Project may be contributed no
more than three months prior to the Tax Beneficial Date, and

 

(e)           to the extent such Project has operating and maintenance
agreements or asset management agreements entered into directly or indirectly
with a Sponsor or an Affiliate of a Sponsor, such operating and maintenance
agreements or asset management agreements are directly or indirectly terminable
for convenience or otherwise without penalty or premium.

 

Notwithstanding the foregoing, (i) each of the El Pelicano Project, the La
Huella Project and Luz Del Norte Project shall each be deemed to be an
Acceptable Project as long as each Project is contracted for a minimum of 65% of
its output and otherwise meets the requirements of an Acceptable Project (other
than, for the avoidance of doubt, the requirement that 80% of projected output
be contracted) and (ii) a Project that is a Utility Project Site on which a
Utility Scale Project owned (or to be acquired together with such Utility
Project Site), directly or indirectly, by the Operating Company, is situated
(and such Utility Scale Project qualifies as an Acceptable Project or is
otherwise approved by a Majority Interest) shall be an Acceptable Project.

 

“Accounting Member” means that Member whose Affiliate provides accounting
services to the Company pursuant to a Management Services Agreement.

 

“Adjusted Capital Account Deficit” means, with respect to any Economic Member,
the deficit balance, if any, in such Economic Member’s Capital Account as of the
end of the relevant tax year, after giving effect to the following adjustments:

 

(a)           Credit to such Capital Account any amounts which such Economic
Member is obligated to restore pursuant to any provision of this Agreement or
pursuant to Treasury Regulation Section 1.704-1(b)(2)(ii)(c) or is deemed to be
obligated to restore pursuant to the penultimate sentences of Treasury
Regulation Sections 1.704-2(g)(1) and 1.704-2(i)(5); and

 

(b)           Debit to such Capital Account the items described in Treasury
Regulation Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and
1.704-1(b)(2)(ii)(d)(6).

 

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Treasury Regulation Section 1.704-1(b)(2)(ii)(d)
and shall be interpreted consistently therewith.

 

2 

 

“Adjustment Amount” means, with respect to any Member, the sum of (i) to the
extent the Distribution Adjustment Amount for such Fiscal Year is negative, 50%
of such Distribution Adjustment Amount plus (ii) a negative amount equal to any
Shortfall owed by such Member from the prior Fiscal Year plus (iii) a positive
amount equal to any Shortfall owed to such Member.

 

“Adjustment Percentage” means, with respect to any Member, the percentage
calculated by dividing (i) the aggregate of (x) all Distributed Cash generated
during the Adjustment Period by the Projects that were contributed or sold to
the Operating Company by such Member and its Affiliates plus (y) 50% of the
Distributed Cash generated during the Adjustment Period by the Projects acquired
by the Operating Company from any Person other than a Member or its Affiliates
by (ii) the Aggregate Distributed Cash generated during the Adjustment Period.

 

“Adjustment Period” means, as of any date, the period beginning on the Closing
Date and ending on the last day of the most recent Quarter ending on or prior to
such date.

 

“Affected Member” has the meaning set forth in Section 6.3(a).

 

“Affected Project” has the meaning set forth in Section 6.3(a).

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. Notwithstanding
anything in the foregoing to the contrary, SP Member and its Affiliates (other
than the Company, the YieldCo General Partner or any Group Member), on the one
hand, and FS Member and its Affiliates (other than the Company, the YieldCo
General Partner or any Group Member), on the other hand, will not be deemed to
be Affiliates of one another hereunder unless there is a basis for such
Affiliation independent of their respective Affiliation with any Group Member,
the YieldCo General Partner or any Affiliate of any Group Member or the YieldCo
General Partner.

 

“Aggregate Distributed Cash” means the cumulative amount of Distributed Cash for
all Projects owned directly or indirectly by the Operating Company in a given
period.

 

“Agreement” means this Amended and Restated Limited Liability Company Agreement
of 8point3 Holding Company, LLC, as it may be amended, modified, supplemented or
restated from time to time.

 

“Allocation Year” means (a) the Company’s taxable year for United States federal
income tax purposes, or (b) any portion of the period described in clause (a)
for which the Company is required to allocate Profits, Losses, and other items
of Company income, gain, loss or deduction for United States federal income tax
purposes.

 

“Annual Calculations” has the meaning set forth in Section 3.2(b).

 

“Annual Minimum Offer” has the meaning set forth in Section 6.2.

 



3 

 



“Annual Offer Schedule” has the meaning set forth in Section 6.2.

 

“Appraiser” has the meaning set forth in Section 8.5(c)(ix).

 

“Auction Buyer” has the meaning set forth in Section 8.5(c)(iii).

 

“Auction Initiator” has the meaning set forth in Section 8.5(c)(v).

 

“Auction Period” has the meaning set forth in Section 8.5(c)(v).

 

“Auction Price” has the meaning set forth in Section 8.5(c)(v).

 

“Auction Price Allocation Opinion” has the meaning set forth in Section
8.5(c)(ix).

 

“Available Cash” means, with respect to any Quarter ending prior to the
Liquidation Date:

 

(a)           the sum of:

 

                                                (i)          all cash and cash
equivalents of the Company on hand at the end of such Quarter; and

 

                                                (ii)         all cash and cash
equivalents of the Company actually received by the date of determination of
Available Cash with respect to such Quarter by the Company from distributions by
the Operating Company made with respect to such Quarter subsequent to the end of
such Quarter, less;

 

(b)           the amount of any cash reserves established by a Majority Interest
to:

 

                                                (i)           provide for the
proper conduct of the business of the Company subsequent to such Quarter; and

 

                                                (ii)          comply with
applicable law or any loan agreement, security agreement, mortgage, debt
instrument or other agreement or obligation to which the Company is a party or
by which it is bound or its assets are subject;

 

provided, that disbursements made by the Company or cash reserves established,
increased or reduced after the end of such Quarter, but on or before the date of
determination of Available Cash with respect to such Quarter, shall be deemed to
have been made, established, increased or reduced, for purposes of determining
Available Cash, within such Quarter if a Majority Interest so determines.

 

Notwithstanding the foregoing, “Available Cash” with respect to the Quarter in
which the Liquidation Date occurs and any subsequent Quarter shall equal zero.

 

“Binding Agreement” has the meaning set forth in Section 8.5(c)(v).

 

“Board Member Option” has the meaning set forth in Section 9.1(d)(iii).

 



4 

 



“Board of Directors” means the Board of Directors of the YieldCo General
Partner.

 

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of New York shall not be regarded as a Business Day.

 

“Buyout Option” means a purchase option provided to a counterparty in a power
purchase agreement or lease for a Project or Group Member Agreement.

 

“C&I Project” means any ground-mounted or roof-top distributed solar generation
system or systems designed and installed for commercial or industrial
applications, which is either leased by, or subject to one or more power
purchase agreements with, one or more commercial businesses, industrial
companies, academic institutions, government entities, hospitals, non-profits,
public entities or other entities that are neither electric utilities nor
residential customers who purchase solar power directly from a generation
company or a solar power plant.

 

“Capital Account” means the capital account determined and maintained for each
Economic Member in accordance with Section 5.4, Section 7.2 and Section 7.3.

 

“Capital Contribution” means (a) any cash, cash equivalents or the fair market
value of Contributed Property that a Member contributes to the Company or that
is contributed or deemed contributed to the Company on behalf of a Member, net
of any Liabilities either assumed by the Company upon such contribution or to
which such property or other consideration is subject when contributed or
(b) current distributions that a Member is entitled to receive but otherwise
waives.

 

“Certificate of Formation” means the Certificate of Formation of the Company
filed with the Secretary of State of the State of Delaware as referenced in
Section 2.6, as such Certificate of Formation may be amended, supplemented or
restated from time to time.

 

“Class A Share” has the meaning set forth in the Partnership Agreement.

 

“Class B Share” has the meaning set forth in the Partnership Agreement.

 

“Closing Date” means the date on which the transactions contemplated by the
Master Formation Agreement are consummated.

 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor law.

 

“Commercial Operation Date” means, with respect to a Project, the date on which
such Project has (or in the case of (i) a Residential Project, the first date
all of the Residential Systems within such Residential Project, or (ii) a C&I
Project, the first date all of the solar generation systems within such C&I
Project, in each case have) achieved substantial completion or similar milestone
(including, for example, block or phase completion for each block or phase of
such Project) under each construction contract for the construction of such
Project or Residential System and has achieved commercial operation or similar
milestone under each interconnection

 

5 

 

agreement and each power purchase agreement, lease or hedging agreement pursuant
to which such Project delivers or transmits Electricity from such Project or
Residential System.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Unit” has the meaning set forth in the Operating Company Limited
Liability Company Agreement.

 

“Company” means 8point3 Holding Company, LLC, a Delaware limited liability
company.

 

“Company Minimum Gain” means the amount of “partnership minimum gain” determined
in accordance with the principles of Treasury Regulation Sections 1.704-2(b)(2)
and 1.704-2(d).

 

“Confidential Information” means all documents, materials, data or other
information with respect to the Parties, their Affiliates, the Company, the
YieldCo General Partner, any Group Member or any Joint Venture which are not
generally known to the public; provided that Confidential Information shall not
include information that becomes available to a Receiving Party on a
non-confidential basis.

 

“Conflicts Committee” has the meaning set forth in the Partnership Agreement.

 

“Contributed Companies” means the Project Companies contributed or sold to the
Operating Company by FS Member or its Affiliates or SP Member or its Affiliates,
respectively.

 

“Contributed Property” means each property or other asset, in such form as may
be permitted by the Delaware Act, but excluding cash, contributed to the
Company.

 

“Deadlock” has the meaning set forth in Section 8.5(a).

 

“Deadlock Notice” has the meaning set forth in Section 8.5(a).

 

“Deadlock Response” has the meaning set forth in Section 8.5(a).

 

“Deficit Economic Member” has the meaning set forth in Section 7.1(c)(i).

 

“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del C.
Section 18-101, et seq., as amended, supplemented or restated from time to time,
and any successor to such statute.

 

“Depreciation” means, for each Allocation Year, an amount equal to the
depreciation, amortization, or other cost recovery deduction allowable with
respect to an asset for such Allocation Year, except that if the Gross Asset
Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such Allocation Year, Depreciation shall be an
amount that bears the same ratio to such beginning Gross Asset Value as the
federal income tax depreciation, amortization, or other cost recovery deduction
for such Allocation Year bears to such beginning adjusted tax basis; provided,
however, that if the federal income tax depreciation,

 

6 

 

amortization, or other cost recovery deduction for such Allocation Year is zero,
Depreciation shall be determined with reference to such beginning Gross Asset
Value using any reasonable method selected by a Majority Interest.

 

“Director” or “Directors” means a member or members of the Board of Directors.

 

“Dispute Accountant” has the meaning set forth in Section 3.2(c)(ii).

 

“Disclosing Party” has the meaning set forth in Section 14.6.

 

“Disputing Member” has the meaning set forth in Section 3.2(c)(i).

 

“Distributed Cash” means, with respect to any Project Company whose interests
are owned directly or indirectly by the Operating Company, the aggregate amount
of (i) cash distributed to the Operating Company from such Project Company
during a given period, (ii) cash received by the Operating Company in respect of
a Project owned by such Project Company pursuant to Section 2.2(b) of the
Omnibus Agreement, and (iii) cash received by the Operating Company in respect
of such Project Company or a Project owned thereby pursuant to Sections 3.1 and
3.2 of the Omnibus Agreement; provided that in calculating such Project
Company’s Distributed Cash, (A) any expenses incurred by the Operating Company,
the YieldCo General Partner, the Partnership or any of their Affiliates directly
on behalf of such Project Company during such period, and not reimbursed by the
Project Company during such period, shall be deducted from the amount of cash
actually distributed by such Project Company and (B) any cash received by the
Operating Company in respect of such Project Company or a Project owned thereby
pursuant to Sections 3.1 and 3.2 of the Omnibus Agreement shall be counted as
Distributed Cash only to the extent that a corresponding expense has been or
will be deducted from the amount of cash actually distributed by the applicable
Project Company. Notwithstanding the foregoing, Extraordinary Proceeds
distributed to the Operating Company shall not be treated as Distributed Cash
unless agreed by a Majority Interest.

 

“Distributed Cash Calculation” has the meaning set forth in Section 3.2(b).

 

“Distribution Adjustment Amount” means, with respect to any Member, the amount
calculated at the end of each Fiscal Year by subtracting (i) the Modeled
Distributed Cash projected to be generated during the Adjustment Period by the
Projects that were contributed or sold to the Operating Company by such Member
and its Affiliates from (ii) the aggregate of all Distributed Cash generated
during the Adjustment Period by the Projects that were contributed or sold to
the Operating Company by such Member and its Affiliates; provided that if the
Distribution Adjustment Amount for any Fiscal Year is less than 1% of the
Modeled Distributed Cash for such Fiscal Year, the Distribution Adjustment
Amount for such Fiscal Year shall equal zero.

 

“EBITDA” means earnings before interest, tax, depreciation and amortization,
each as determined in accordance with U.S. GAAP.

 

“Economic Member” has the meaning set forth in Section 3.1(a).

 

“Economic Units” has the meaning set forth in Section 3.1(a).



7 

 





“El Pelicano Project” means the 100 Megawatt (AC) solar power project located in
Chile to be developed and built by an Affiliate of SP Member.

 

“Electricity” means electric energy, measured in kWh.

 

“Encumbrances” means pledges, restrictions on transfer, proxies and voting or
other agreements, liens, claims, charges, mortgages, security interests or other
legal or equitable encumbrances, limitations or restrictions of any nature
whatsoever.

 

“Equity Interests” means all shares, participations, capital stock, partnership
or limited liability company interests, units, participations or similar equity
interests issued by any Person, however designated.

 

“Event of Eminent Domain” means any compulsory transfer or taking or transfer
under threat of compulsory transfer or taking of any material property or asset
owned by the Operating Company or any Project Company, by any governmental
authority.

 

“Event of Loss” means an event which causes any material property or asset owned
by the Operating Company or any Project Company to be damaged, destroyed or
rendered unfit for normal use, other than an Event of Eminent Domain.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time, and any successor to such statute.

 

“Extraordinary Event” means, with regard to any Project, any cause or event
which results in the reduction of the remaining Forecasted Distributed Cash from
such Project, including the following causes and events:

 

(a)          any sale (including due to the exercise of a Buyout Option) or
incurrence of Indebtedness;

 

(b)          acts of God, strikes, lockouts, or other industrial disputes or
disturbances, acts of the public enemy, wars, blockades, insurrections, civil
disturbances and riots, epidemics, landslides, lightning, earthquakes, fires,
tornadoes, hurricanes, storms, floods and washouts;

 

(c)          arrests, orders, requests, directives, restraints and requirements
of governments and government agencies and people, either federal or state,
civil and military;

 

(d)          any application of government conservation or curtailment rules and
regulations;

 

(e)          any property or other tax increase;

 

(f)           explosions, sabotage, breakage, malfunction, degradation,
accidents, casualty or condemnation to or underperformance for any reason of
equipment, machinery, transmission systems, plants or facilities;

 



8 

 



(g)          loss or nonperformance of contractual rights or permits; and

 

(h)          compliance with any court order, or any law, statute, ordinance,
regulation or order promulgated by a governmental authority having or asserting
jurisdiction.

 

“Extraordinary Proceeds” means:

 

(a)          the aggregate cash proceeds received by the Operating Company or
any Project Company in respect of any sale of an interest in a Project or Joint
Venture;

 

(b)          any cash proceeds received by the Operating Company or any Project
Company with respect to the incurrence or issuance of any Indebtedness by the
Operating Company or such Project Company; and

 

(c)          the cash proceeds (other than proceeds from business interruption
insurance) received by the Operating Company or any Project Company from any
complete or partial Event of Loss or Event of Eminent Domain.

 

“Fair Value” means the fair market value of a subject asset at the time of
determination.

 

“FERC” means the Federal Energy Regulatory Commission.

 

“FICO Score” means a credit score created by Fair Isaac Corporation.

 

“Final Calculation” has the meaning set forth in Section 3.2(d).

 

“Fiscal Year” has the meaning set forth in Section 12.2.

 

“Forecasted Distributed Cash” means, with respect to any Project, the average
Distributed Cash projected to be generated by such Project per year for the
ensuing 10 year period.

 

“Forecasted Project Value” means, with respect to any Project, the net present
value of all Distributed Cash projected to be generated by such Project through
its remaining useful life including any residual value of the Project, which
amount shall be determined based on the Valuation Criteria (as defined in the
Master Formation Agreement).

 

“FS Contributed Company” means any Project Company contributed or sold to the
Operating Company by FS Member or its Affiliates.

 

“FS Director” has the meaning set forth in Section 9.1(a)(ii).

 

“FS Member” means First Solar 8point3 Holdings, LLC, a Delaware limited
liability company.

 

“FS Parent” means First Solar, Inc., a Delaware corporation.

 

“FS Project Model” means the financial model for the FS Contributed Companies
which is included in the Master Project Model.

 



9 

 



“Gaining Management Member” has the meaning set forth in Section 9.1(d)(iii).

 

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

 

(a)          The initial Gross Asset Value of any asset contributed by an
Economic Member to the Company shall be the gross fair market value of the
asset;

 

(b)          The Gross Asset Values of all Company assets shall be adjusted to
equal their respective gross fair market values, in a manner that is consistent
with Section 7701(g) of the Code, as of the following times: (i) the acquisition
of additional Economic Units by any new or existing Economic Member in exchange
for more than a de minimis Capital Contribution or for the provision of
services; (ii) the distribution by the Company to an Economic Member of more
than a de minimis amount of property other than money as consideration for
Economic Units; and (iii) the liquidation of the Company within the meaning of
Treasury Regulation Section 1.704-1(b)(2)(ii)(g);

 

(c)          The Gross Asset Value of any Company asset distributed to any
Economic Member shall be the gross fair market value of such asset on the date
of distribution; and

 

(d)          The Gross Asset Values of any Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Section 734(b) of the Code or Section 743(b) of the Code, but only
to the extent that such adjustments are taken into account in determining
Capital Accounts pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m)
and the definition of Capital Account hereof.

 

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
the foregoing subparagraphs (a), (b) or (d), such Gross Asset Value shall
thereafter be adjusted by the Depreciation taken into account with respect to
such asset for purposes of computing Profits and Losses.

 

“Group Member” means a member of the Partnership Group.

 

“Group Member Agreement” means the partnership agreement of any Group Member or
Joint Venture, including the Partnership Agreement, that is a limited or general
partnership, the limited liability company agreement of any Group Member or
Joint Venture that is a limited liability company, the certificate of
incorporation and bylaws or similar organizational documents of any Group Member
or Joint Venture that is a corporation, the joint venture agreement or similar
governing document of any Group Member or Joint Venture that is a joint venture
and the governing or organizational or similar documents of any other Group
Member that is a Person other than a limited or general partnership, limited
liability company, corporation or joint venture, as such may be amended,
supplemented or restated from time to time.

 

“Indebtedness” means, with respect to any Person, (a) all obligations of such
Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or similar instruments, or other debt
securities or warrants or other rights to acquire any debt securities of such
Person, (c) all capitalized lease or leveraged lease obligations of such Person
or obligations of such Person to pay the deferred and unpaid purchase price of
property

 

10 

 

and equipment, (d) all “keep well” and other obligations or undertakings of such
Person to maintain or cause to be maintained the financial position or covenants
of others or to purchase the obligations or property of others, (e) all
obligations of such Person to pay the deferred purchase price of assets or
services, (f) all indebtedness of a second Person secured by any lien on any
property owned by such Person, whether or not such indebtedness has been
assumed, (g) all indebtedness created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement may be limited to repossession or sale of such property), (h) all
direct or contingent obligations of such Person arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments and/or (i) all indebtedness of others
guaranteed directly or indirectly by such Person; provided that the definition
of “Indebtedness” shall not include trade payables arising in the ordinary
course of business so long as such trade payables are payable within 90 days of
the date the respective goods are delivered or the respective services are
rendered and are not overdue.

 

“Indemnitee” means (a) any Member, (b) any Person who is or was a manager,
managing member, general partner, director, officer, fiduciary or trustee of the
Company or any Member, (c) any Person who is or was serving at the request of a
Member as a manager, managing member, general partner, director, officer,
fiduciary or trustee of another Person owing a fiduciary duty to the Company or
any Group Member or any Joint Venture; provided that a Person shall not be an
Indemnitee by reason of providing, on a fee-for-services basis, trustee,
fiduciary or custodial services, (d) any Person who controls a Member, (e) any
Person who is or was providing services at the request of the Company pursuant
to a Management Services Agreement and (f) any Person a Majority Interest
designates as an “Indemnitee” for purposes of this Agreement.

 

“Independent Director” means a natural person who meets the independence,
qualification and experience requirements of the NASDAQ Stock Market LLC or any
other national securities exchange upon which the limited partner or other
Equity Interests of the Partnership are listed or are to be listed and the
independence, qualification and experience requirements of Section 10A-(3) of
the Exchange Act (or any successor law) and the rules and regulations of the
Commission and any other applicable law.

 

“Investment Grade Credit Rating” means, with respect to any Person, having a
rating equal to or higher than Baa3 (or the equivalent) by Moody’s or BBB- (or
the equivalent) by S&P.

 

“Joint Venture” means a joint venture that is not a Subsidiary and through which
a Group Member conducts its business and operations and in which such Group
Member owns an equity interest.

 

“La Huella Project” means the 60 to 88 Megawatt (AC) solar power project located
in Chile to be developed and built by an Affiliate of SP Member.

 

“Liability” means any liability or obligation of any nature, whether accrued,
contingent or otherwise.

 



11 

 



“Liquidation Date” means the date of dissolution of the Company pursuant to
Section 13.1.

 

“Liquidation Percentage” means, with respect to any Economic Member, the
percentage arrived at by dividing (i) the aggregate of (x) all Forecasted
Project Values for the Projects contributed or sold to the Operating Company by
such Economic Member and its Affiliates plus (y) 50% of the Forecasted Project
Values for the Projects acquired by the Operating Company from any Person other
than an Economic Member or its Affiliates by (ii) the Forecasted Project Values
for all Projects. At all times, the Liquidation Percentage of all Economic
Members shall aggregate to 100%.

 

“Liquidator” means one or more Persons selected by the Members to perform the
functions described in Section 13.2 as liquidating trustee of the Company within
the meaning of the Delaware Act.

 

“Losing Management Member” has the meaning set forth in Section 9.1(d)(i).

 

“Luz Del Norte Project” means the approximately 141 Megawatt (AC) solar power
project located near Copiapó, Chile to being built by an Affiliate of FS Member.

 

“Majority Interest” means Management Members holding greater than 50% of the
outstanding Management Units.

 

“Majority Management Member” means a Majority Option Management Member that has
exercised the Management Unit Transfer in accordance with Section 3.3.

 

“Majority Option Management Member” has the meaning set forth in Section 3.3(a).

 

“Management Member” has the meaning set forth in Section 3.1(a).

 

“Management Unit Transfer” has the meaning set forth in Section 3.3(a).

 

“Management Units” has the meaning set forth in Section 3.1(a).

 

“Management Services Agreement” means either (a) the Management Services
Agreement, dated as of June 24, 2015, among First Solar 8point3 Management
Services, LLC, the Company, the YieldCo General Partner, the Partnership and the
Operating Company, or (b) the Management Services Agreement, dated as of June
24, 2015, among SunPower Capital Services, LLC, the Company, the YieldCo General
Partner, the Partnership and the Operating Company.

 

“Master Formation Agreement” means that certain Master Formation Agreement dated
as of March 10, 2015 among SP Parent and FS Parent, as it may be further
amended, supplemented or restated from time to time.

 

“Master Project Model” means the FS Project Model and the SP Project Model,
combined in one Microsoft Excel document, as transmitted by email from Goldman,
Sachs & Co. to First Solar, Inc., on behalf of the FS Member, and SunPower
Corporation, on behalf of the

 

12 

 

SP Member, on June 19, 2015 at 7:46 p.m. (New York time), as the same may be
adjusted from time to time following payment to the Operating Company of all
Capacity Buydown Damages (as defined in the Omnibus Agreement) required to be
paid in respect of a Project pursuant to Section 2.2(c) of the Omnibus
Agreement, to reflect the Actual Project Capacity (as defined in the Omnibus
Agreement) of such Project; provided that, in the case of each Project, such
adjustments shall be limited to (i) changing the underlying assumption for
Project capacity in the FS Project Model or SP Project Model, as applicable, to
reflect the Actual Project Capacity (as defined in the Omnibus Agreement) and
(ii) updating the values in the “Export/Import tab” worksheet in the Master
Project Model named for such Project to reflect the output of the FS Project
Model or SP Project Model (as applicable) following the change described in
clause (i).

 

“Member” means any Person executing this Agreement as of the Closing Date as a
member of the Company or hereafter admitted to the Company as a member as
provided in this Agreement, but such term does not include any Person who has
ceased to be a member of the Company. A Member may be an Economic Member, a
Management Member or both an Economic Member and a Management Member.

 

“Member Nonrecourse Debt” has the meaning of “partner nonrecourse debt” set
forth in Treasury Regulation Section 1.704-2(b)(4).

 

“Member Nonrecourse Debt Minimum Gain” has the meaning of “partner nonrecourse
debt minimum gain” set forth in Treasury Regulation Section 1.704-2(i)(2).

 

“Member Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation Section
1.704-2(i), are attributable to a Member Nonrecourse Debt.

 

“Membership Interest” means the ownership interest of a Member in the Company,
which may be evidenced by an Economic Unit, Management Unit or other Equity
Interest or a combination thereof or interest therein, and includes any and all
benefits to which such Member is entitled as provided in this Agreement,
together with all obligations of such Member to comply with the terms and
provisions of this Agreement.

 

“Minimum Commercial Requirements” means (a) with respect to for-profit
counterparties, a Person that has been in business for a minimum of five years
with current annual revenue of at least $5 million per 1 MW of capacity of the
applicable C&I Project, a maximum EBITDA to debt service ratio of 1.2x and a
maximum debt to equity ratio of 4x and, (b) with respect to not-for-profit
counterparties, a Person that has been operating for a minimum of five years and
has, in its audited financial statements or unaudited financial statements
prepared by an independent accounting firm covering the current fiscal
year-to-date and the previous two complete fiscal years, recorded ratios of
change in net unrestricted assets before interest, depreciation and amortization
to debt service and change in net total assets before interest, depreciation,
and amortization to debt service of at least 1.2x during each complete or
year-to-date fiscal period.

 

“Minority Option Management Member” has the meaning set forth in Section 3.3(a).

 



13 

 





“Minority Management Member” means a Minority Option Management Member after
exercise of the Management Unit Transfer in accordance with Section 3.3.

 

“Modeled Distributed Cash” means (i) with respect to any Project located in the
United States that is held directly or indirectly by the Operating Company, the
amount set forth, by Fiscal Year, under the heading “Pre-Tax Cash Available for
Distribution” on the Master Project Model or, with respect to any such Project
acquired, directly or indirectly, by the Operating Company after the Effective
Date, on the project model related to such Project approved by the Conflicts
Committee, as applicable, and (ii) with respect to any Project located outside
the United States that is acquired directly or indirectly by the Operating
Company, the amount set forth, by Fiscal Year, under the heading “Cash Available
for Distribution” on the project model related to such Project approved by the
Conflicts Committee; provided, however, that the “Modeled Distributed Cash” for
any Project contributed to the Operating Company pursuant to Section 6.3(a)
shall be deemed to equal zero.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

 

“MU Exercise Period” has the meaning set forth in Section 3.3(a).

 

“MW” means megawatts.

 

“Net Adjustment Amount” has the meaning set forth in Section 7.1(c)(ii).

 

“Net Surplus Economic Member” has the meaning set forth in Section 7.1(c)(ii).

 

“Net Transferred Distribution Shortfall” has the meaning set forth in Section
7.1(c)(ii).

 

“Non-Offering Member” has the meaning set forth in Section 6.3(b)(i).

 

“Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation Section
1.704-2(b), are attributable to a Nonrecourse Liability.

 

“Nonrecourse Liability” has the meaning set forth in Treasury Regulation Section
1.752-1(a)(2).

 

“Offered OpCo Units” has the meaning set forth in Section 4.3(c)(i).

 

“Offering OpCo Member” has the meaning set forth in Section 4.3(c)(i).

 

“Offering OpCo Member Notice” has the meaning set forth in Section 4.3(c)(ii).

 

“Omnibus Agreement” means that certain Omnibus Agreement dated the date hereof
among SP Parent, FS Parent and the Operating Company, as it may be amended,
supplemented or restated from time to time.

 



14 

 



“OpCo Derivative Membership Interests” means “Derivative Membership Interests”
as defined in the Operating Company Limited Liability Company Agreement.

 

“OpCo Managing Member” means 8point3 Energy Partners LP, a Delaware limited
partnership, and its successors and permitted assigns that are admitted to the
Operating Company as the managing member of the Operating Company, in its
capacity as the managing member of the Operating Company. The OpCo Managing
Member is the sole managing member of the Operating Company and the holder of
the OpCo Managing Member Interest. For the avoidance of doubt, such Person shall
be the OpCo Managing Member solely with respect to the OpCo Managing Member
Interest and shall be an OpCo Non-Managing Member with respect to any OpCo
Non-Managing Member Interests of such Person.

 

“OpCo Managing Member Interest” means a “Managing Member Interest” as defined in
the Operating Company Limited Liability Company Agreement.

 

“OpCo Member” means an OpCo Managing Member or OpCo Non-Managing Member, as the
context may require.

 

“OpCo Member ROFR Exercise Notice” has the meaning set forth in Section
4.3(c)(v)(A).

 

“OpCo Membership Interest” means the OpCo Managing Member Interest and any class
or series of equity interest in the Operating Company, which shall include any
OpCo Non-Managing Member Interests but shall exclude any OpCo Derivative
Membership Interests.

 

“OpCo Non-Managing Member” means a “Non-Managing Member” as defined in the
Operating Company Limited Liability Company Agreement.

 

“OpCo Non-Managing Member Interest” means a “Non-Managing Member Interest” as
defined in the Operating Company Limited Liability Company Agreement.

 

“OpCo ROFO Agreements” means the certain Right of First Offer Agreements dated
the date hereof between (a) SP Parent and the Operating Company and (b) FS
Parent and the Operating Company, respectively, as they may be amended,
supplemented or restated from time to time.

 

“OpCo ROFR Rightholder” means, in the case of a proposed transfer of Common
Units and OpCo Subordinated Units and related Class B Shares, the Sponsor other
than the Offering OpCo Member.

 

“OpCo ROFR Rightholder Option Period” has the meaning set forth in Section
4.3(c)(v)(A).

 

“OpCo Subordinated Unit” means a “Subordinated Unit” as defined in the Operating
Company Limited Liability Company Agreement.

 

“Operating Company” means 8point3 Operating Company, LLC, a Delaware limited
liability company.

 



15 

 



“Operating Company Limited Liability Company Agreement” means the Amended and
Restated Limited Liability Company Agreement of 8point3 Operating Company, LLC,
to be dated as of June 24, 2015, as it may be further amended, supplemented or
restated from time to time.

 

“Opinion of Counsel” means a written opinion of counsel (who may be regular
counsel to, or the General Counsel or other inside counsel of, the Company or
any of its Affiliates) acceptable to a Majority Interest.

 

“Option Exercise Period” has the meaning set forth in Section 9.1(d)(iii).

 

“Option Member” has the meaning set forth in Section 6.3(b)(i).

 

“Ownership Percentage” means, at the date of any determination, with respect to
an Economic Member, the percentage obtained by dividing (a) the number of
Economic Units owned by such Economic Member by (b) the total number of
outstanding Economic Units owned by all Economic Members.

 

“Parent” means FS Parent or SP Parent, as applicable.

 

“Partnership” means 8point3 Energy Partners LP, a Delaware limited partnership.

 

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of 8point3 Energy Partners LP, to be dated as of June 24, 2015, as
it may be further amended, supplemented or restated from time to time.

 

“Partnership Group” means, collectively, the Partnership and the Operating
Company and each of their Subsidiaries.

 

“Party” or “Parties” means FS Member and SP Member, and any Person who shall be
admitted to the Company as a Member effective immediately prior to the Transfer
of a Membership Interest.

 

“Party Representatives” has the meaning set forth in Section 14.6.

 

“Permitted OpCo Transfer” means:

 

(a)         with respect to the SP Parent, a transfer by such OpCo Member of an
OpCo Membership Interest to a wholly owned Subsidiary of the SP Parent; and

 

(b)         with respect to the FS Parent, a transfer by such OpCo Member of an
OpCo Membership Interest to a wholly owned Subsidiary of the FS Parent

 

provided that, in the case of (a) or (b) above, (i) with respect to Permitted
OpCo Transfers by the SP Parent, the Subsidiary transferee remains a wholly
owned Subsidiary of the SP Parent (or any successor Person), at all times
following such transfer and (ii) with respect to Permitted OpCo Transfers by the
FS Parent, the Subsidiary transferee remains a wholly owned Subsidiary of the FS
Parent (or any successor Person), at all times following such transfer, it being

 

16 

 

acknowledged that any transfer resulting in the Subsidiary transferee no longer
being wholly owned shall be deemed a transfer that is subject to the
restrictions set forth in ‎Article IV.

 

“Permitted Transfer” means:

 

(a)         with respect to SP Member, a Transfer by such Member of a Membership
Interest or a Transfer of a direct or indirect interest in such Member to a
wholly owned Subsidiary of SP Parent;

 

(b)         with respect to FS Member, a Transfer by such Member of a Membership
Interest or a Transfer of a direct or indirect interest in such Member to a
wholly owned Subsidiary of FS Parent; and

 

(c)         with respect to either Party, a Transfer by such Member of a
Membership Interest or a Transfer of a direct or indirect interest in such
Member upon (i) the other Member’s failure to offer, in good faith, Acceptable
Projects for three consecutive Fiscal Years which are sufficient to meet such
Member’s (A) obligations under the Annual Offer Schedules in effect for such
Fiscal Years or (B) in the absence of an Annual Offer Schedule for any such
Fiscal Year, Annual Minimum Offer for such Fiscal Year, (ii) the other Member,
its Parent or any Subsidiary of such Parent which owns an interest, directly or
indirectly, in such other Member becoming unable, admitting in writing its
inability or failing generally to pay its debts as they become due, (iii) the
commencement of an involuntary proceeding or the filing of an involuntary
petition seeking (A) the liquidation, reorganization or other relief in respect
of the other Member, its Parent or any Subsidiary of such Parent which owns an
interest, directly or indirectly, in such other Member or its debts, or of a
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (B) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the other Member, its Parent or any Subsidiary of such
Parent which owns an interest, directly or indirectly, in such other Member or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered, or (iv) the other Member, its
Parent or any Subsidiary of such Parent which owns an interest, directly or
indirectly, in such other Member (A) voluntarily commencing any proceeding or
filing any petition seeking liquidation, reorganization or other relief under
any federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (B) applying for or consenting to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for such Member, its Parent or any Subsidiary of such Parent
which owns an interest, directly or indirectly, in such Member or any guarantor
or for a substantial part of its assets, (C) filing an answer admitting the
material allegations of a petition filed against it in any such proceeding, (D)
making a general assignment for the benefit of creditors or (E) taking any
action for the purpose of effecting any of the foregoing.

 

17 

 

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, estate, unincorporated organization,
association, government agency or political subdivision thereof or other entity.

 

“Pledge” has the meaning set forth in Section 4.1(a).

 

“Profits” and “Losses” means, for each tax year or other period, an amount equal
to the Company’s taxable income or loss for such year or period, determined in
accordance with Section 703(a) of the Code (for this purpose, all items of
income, gain, loss, or deduction required to be stated separately pursuant to
Section 703(a)(1) of the Code shall be included in taxable income or loss), with
the following adjustments:

 

(a)         Any income of the Company that is exempt from federal income tax and
not otherwise taken into account in computing Profits or Losses pursuant to this
definition shall be added to such taxable income or loss;

 

(b)         Any expenditures of the Company described in Section 705(a)(2)(B) of
the Code, and not otherwise taken into account in computing Profits or Losses
pursuant to this definition shall be subtracted from such taxable income or
loss;

 

(c)         In the event the Gross Asset Value of any Company asset is adjusted
pursuant to subparagraph (b), (c) or (d) of the definition of Gross Asset Value
hereof, the amount of such adjustment shall be taken into account as gain or
loss from the disposition of such asset for purposes of computing Profits or
Losses;

 

(d)         Gain or loss resulting from any disposition of property (other than
money) with respect to which gain or loss is recognized for federal income tax
purposes shall be computed by reference to the Gross Asset Value of the property
disposed of notwithstanding that the adjusted tax basis of such property differs
from its Gross Asset Value;

 

(e)         In lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such tax year or other period,
computed in accordance with the definition of Depreciation hereof; and

 

(f)          Notwithstanding any other provision of this definition of “Profits”
and “Losses,” any items which are specially allocated pursuant to Section 7.3
shall not be taken into account in computing Profits or Losses.

 

“Project” means a Utility Scale Project, C&I Project, Residential Project,
Utility Project Site or any other asset or project that a Majority Interest
designates as a “Project.”

 

“Project Company” means a corporation, limited liability company, partnership,
joint venture, trust or other entity which is a Subsidiary or Joint Venture of
the Operating Company and the direct or indirect owner of a Project.

 



18 

 





“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Company or, with respect to the fiscal quarter of the Company that includes the
Closing Date, the portion of such fiscal quarter after the Closing Date.

 

“Receiving Party” has the meaning set forth in Section 14.6.

 

“Regain Board Member Option” has the meaning set forth in Section 9.1(e)(iii).

 

“Regain Option Exercise Period” has the meaning set forth in Section
9.1(e)(iii).

 

“Representative” has the meaning set forth in Section 8.8(a).

 

“Required Allocations” has the meaning set forth in Section 7.3(i).

 

“Residential Project” means a portfolio of Residential Systems owned directly or
indirectly by a Contributed Company.

 

“Residential System” means a ground-mounted or roof-top distributed solar
generation system designed and installed for residential applications, which is
leased by, or subject to a power purchase agreement with, the owner of a
residence for the purpose of generating Electricity for that residence.

 

“Retained Chief Executive Officer” has the meaning set forth in Section
9.2(a)(i)(B).

 

“Retained Chief Financial Officer” has the meaning set forth in Section
9.2(a)(ii)(B).

 

“Retaining Management Member” has the meaning set forth in Section 9.2(a)(i)(B).

 

“ROFO Acceptance Notice” has the meaning set forth in Section 4.2(b).

 

“ROFO Non-Selling Member” has the meaning set forth in Section 4.2(a).

 

“ROFO Notice” has the meaning set forth in Section 4.2(a).

 

“ROFO Parties” has the meaning set forth in Section 4.2(a).

 

“ROFO Price” has the meaning set forth in Section 4.2(a).

 

“ROFO Seller” has the meaning set forth in Section 4.2(a).

 

“ROFO Units” has the meaning set forth in Section 4.2(a).

 

“ROFO Units Purchase Agreement” has the meaning set forth in Section 4.2(a).

 

“S&P” means Standard & Poor’s Ratings Group, or any successor thereto.

 

“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time, and any successor to such statute.

 



19 

 



“Service Provider” means the Service Provider under and as defined in the
applicable Management Services Agreement.

 

“Shortfall” has the meaning set forth in Section 7.1(c)(ii).

 

“Shotgun Election” has the meaning set forth in Section 8.5(c)(iii).

 

“Shotgun Initiator” has the meaning set forth in Section 8.5(c)(i).

 

“Shotgun Notice” has the meaning set forth in Section 8.5(c)(i).

 

“Shotgun Price” has the meaning set forth in Section 8.5(c)(ii).

 

“Shotgun Recipient” has the meaning set forth in Section 8.5(c)(i).

 

“SP Contributed Company” means any Project Company contributed or sold to the
Operating Company by SP Member or its Affiliates.

 

“SP Director” has the meaning set forth in Section 9.1(a)(i).

 

“SP Member” means SunPower YC Holdings, LLC, a Delaware limited liability
company.

 

“SP Parent” means SunPower Corporation, a Delaware corporation.

 

“SP Project Model” means the financial model for the SP Contributed Companies
which is included in the Master Project Model.

 

“Sponsor” or “Sponsors” means SP Parent and FS Parent, individually or
collectively, as applicable.

 

“Sponsor Director” has the meaning set forth in Section 9.1(a)(ii).

 

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if such Person, one or
more Subsidiaries of such Person, or a combination thereof, controls such
partnership on the date hereof, or (c) any other Person (other than a
corporation or a partnership) in which such Person, directly or by one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has the power to elect or direct the election of a
majority of the directors or other governing body of such Person.

 

“Surplus Economic Member” has the meaning set forth in Section 7.1(c)(i).

 



20 

 



“Target Distributed Cash Increase” means the targeted increase in Aggregate
Distributed Cash for a Fiscal Year over the previous year.

 

“Target Distributed Cash Increase Range” means the range of Target Distributed
Cash Increase for a Fiscal Year. The Target Distributed Cash Increase Range for
each Fiscal Year shall be as set forth on the current Target Distributed Cash
Increase Schedule unless modified pursuant to Section 6.2.

 

“Target Distributed Cash Increase Schedule” means a schedule approved by a
Majority Interest which sets forth the Target Distributed Cash Increase Range
for a period of ten Fiscal Years. The initial Target Distributed Cash Increase
Schedule for Fiscal Years 2016 through 2025 is set forth on Exhibit D.

 

“Tax Beneficial Date” means, with respect to any Project, (i) in general, the
last date upon which such Project may be transferred to the Operating Company
without materially reducing the amount, or affecting the availability, of a
material solar energy tax benefit to the Project or its direct or indirect
owners on account of their interests in the Project, including (A) if such
Project is eligible for the active solar energy system new construction
exclusion from assessment for California property tax purposes, the day
immediately preceding the date on which new construction is deemed completed
with respect to the Project (or (I) in the case of a Residential Project, the
first Residential System to be deemed complete within such Residential Project
or (II) in the case of a C&I Project, the first solar generation system to be
deemed complete within such C&I Project), within the meaning of California
Revenue and Tax Code Section 75.12 and regulations adopted thereunder, and (B)
if such Project is eligible for the energy credit determined under Section 48 of
the Code, the day immediately preceding the date upon which the Project (or in
the case of a Residential Project, the first Residential System within such
Residential Project) is placed in service within the meaning of Section 48 of
the Code, and (ii) if such Project is eligible for more than one material solar
energy tax benefit, the date determined by calculating a tentative Tax
Beneficial Date for each such material solar energy tax benefit with respect to
such Project and selecting the earliest such date.

 

“Tax Beneficial Project” means a Project with a Tax Beneficial Date.

 

“Tax Matters Member” has the meaning set forth in Section 11.3(a).

 

“Tax Member” means that Member whose Affiliate provides tax services to the
Company pursuant to a Management Services Agreement.

 

“Transfer” has the meaning set forth in Section 4.1(a).

 

“Transferee” means a Person who has received Units by means of a Transfer.

 

“Transferred Distribution” has the meaning set forth in Section 7.1(c)(i).

 

“Transferred Distribution Shortfall” has the meaning set forth in Section
7.1(c)(i).

 

“Treasury Regulations” means the regulations (including temporary regulations)
promulgated by the United States Department of the Treasury pursuant to and in
respect of

 

21 

 

provisions of the Code. All references herein to sections of the Treasury
Regulations shall include any corresponding provision or provisions of
succeeding, similar or substitute, temporary or final Treasury Regulations.

 

“Units” has the meaning set forth in Section 3.1(a).

 

“U.S. GAAP” means United States generally accepted accounting principles, as
amended from time to time.

 

“Utility Project Site” means the real property on which a Utility Scale Project
is situated, provided that such real property and the Utility Scale Project are
separately owned.

 

“Utility Scale Project” means any wholesale solar energy production facility
that is neither a C&I Project nor a Residential Project, including the rights to
the site on which the facility is located, the other assets, tangible and
intangible, that compose such facility and the transmission and interconnection
facilities connecting the Project to an electric utility or other wholesale
power offtaker.

 

“YieldCo General Partner” means 8point3 General Partner, LLC, a Delaware limited
liability company.

 

“YieldCo General Partner LLC Agreement” means the Amended and Restated Limited
Liability Company Agreement of 8point3 General Partner, LLC, to be dated as of
June 24, 2015, as it may be further amended, supplemented or restated from time
to time.

 

Section 1.2            Construction.

 

(a)           Unless the context requires otherwise: (i) any pronoun used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural and vice versa; (ii) references to Articles and Sections refer to
Articles and Sections of this Agreement; (iii) the terms “include,” “includes,”
“including” or words of like import shall be deemed to be followed by the words
“without limitation”; and (iv) the terms “hereof,” “herein” or “hereunder” refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The table of contents and headings contained in this Agreement are
for reference purposes only, and shall not affect in any way the meaning or
interpretation of this Agreement. If any date on which any action is required to
be taken hereunder by any of the Parties hereto is not a Business Day, such
action shall be required to be taken on the next succeeding day that is a
Business Day.

 

(b)           The Parties hereto have participated jointly in the negotiation
and drafting of this Agreement. No provision of this Agreement will be
interpreted in favor of, or against, any of the Parties to this Agreement by
reason of the extent to which any such Party or its counsel participated in the
drafting thereof or by reason of the extent to which any such provision is
inconsistent with any prior draft of this Agreement, and no rule of strict
construction will be applied against any Party hereto. This Agreement will not
be interpreted or construed to require any Person to take any action, or fail to
take any action, if to do so would violate any applicable law.

 



22 

 



Article II
ORGANIZATION

 

Section 2.1            Formation. FS Member and SP Member have formed the
Company as a limited liability company pursuant to the provisions of the
Delaware Act and thereupon, each Member acquired 50% of all right, title and
interest in the Company. The Members hereby amend and restate the original
Limited Liability Company Agreement of 8point3 Holding Company, LLC in its
entirety. This amendment and restatement shall become effective on the date of
this Agreement. Except as expressly provided to the contrary in this Agreement,
the rights, duties, liabilities and obligations of the Members and the
administration, dissolution and termination of the Company shall be governed by
the Delaware Act. All Membership Interests shall constitute personal property of
the record owner thereof for all purposes.

 

Section 2.2            Name. The name of the Company shall be “8point3 Holding
Company, LLC.” Subject to applicable law, the Company’s business may be
conducted under any other name or names as determined by a Majority Interest.
The words “limited liability company,” “LLC” or similar words or letters shall
be included in the Company’s name where necessary for the purpose of complying
with the laws of any jurisdiction that so requires. A Majority Interest may
change the name of the Company at any time and from time to time and shall
notify the Members of such change in the next regular communication to the
Members.

 

Section 2.3            Registered Office; Registered Agent; Principal Office;
Other Offices. Unless and until changed by a Majority Interest, the registered
office of the Company in the State of Delaware shall be located at 1209 Orange
Street, Wilmington, New Castle County, Delaware 19801, and the registered agent
for service of process on the Company in the State of Delaware at such
registered office shall be The Corporation Trust Company. The principal office
of the Company shall be located at such place as a Majority Interest may from
time to time designate, which need not be in the State of Delaware, and the
Company shall maintain records there. The Company may maintain offices at such
other place or places within or outside the State of Delaware as a Majority
Interest determines to be necessary or appropriate.

 

Section 2.4            Purpose and Business. The purpose and nature of the
business to be conducted by the Company shall be to (a) engage directly in, or
enter into or form, hold and dispose of any corporation, partnership, joint
venture, limited liability company or other arrangement to engage indirectly in,
any business activity that is approved by a Majority Interest and that lawfully
may be conducted by a limited liability company organized pursuant to the
Delaware Act and, in connection therewith, to exercise all of the rights and
powers conferred upon the Company pursuant to the agreements relating to such
business activity, and (b) do anything necessary or appropriate to the
foregoing, including the making of capital contributions or loans to a Group
Member or a Joint Venture. To the fullest extent permitted by law, no Member has
any duty or obligation to the Company or any Member to propose or approve the
conduct by the Company of any business and may decline to do so in its sole and
absolute discretion free of any duty or obligation whatsoever.

 

Section 2.5            Powers. The Company shall be empowered to do any and all
acts and things necessary, appropriate, proper, advisable, incidental to or
convenient for the furtherance

 

23 

 

and accomplishment of the purposes and business described in Section 2.4 and for
the protection and benefit of the Company.

 

Section 2.6            Term. The term of the Company commenced upon the filing
of the Certificate of Formation in accordance with the Delaware Act and shall
continue in existence until the dissolution of the Company in accordance with
the provisions of Article XIII. The existence of the Company as a separate legal
entity shall continue until the cancellation of the Certificate of Formation as
provided in the Delaware Act.

 

Section 2.7            Title to Company Assets. Title to the assets of the
Company, whether real, personal or mixed and whether tangible or intangible,
shall be deemed to be owned by the Company as an entity, and no Member,
individually or collectively, shall have any ownership interest in such assets
of the Company or any portion thereof.

 

Article III
MEMBERSHIP INTERESTS; UNITS

 

Section 3.1            Membership Interests; Additional Members.

 

(a)           The Members own Membership Interests in the Company that shall be
represented by Economic Units (“Economic Units”) and Management Units
(“Management Units”). Economic Units and Management Units are sometimes referred
to collectively herein as “Units.” Holders of Economic Units and Management
Units shall be referred to as “Economic Members” and “Management Members,”
respectively. The Units shall be uncertificated, unless a Majority Interest
determines to have the Company issue certificates for the Units. In exchange for
each Economic Member’s Capital Contribution to the Company referred to in
Section 5.1, the Company shall issue to each Economic Member the number of
Economic Units set forth opposite such Economic Member’s name on Exhibit A. In
addition, the Company shall issue to each Management Member the number of
Management Units set forth opposite such Management Member’s name on Exhibit B.

 

(b)           Economic Units shall represent an Economic Member’s interest in
items of income, gain, loss and deduction of the Company and a right to receive
distributions of the Company’s assets in accordance with the provisions of this
Agreement. Economic Members shall have no voting or designation rights with
respect to their Economic Units.

 

(c)           Management Units shall represent a Management Member’s right to
vote on Company matters in accordance with the provisions of the Agreement and,
subject to Section 4.1(e) and Section 9.1, designate Directors. Management
Members shall have no interest in items of income, gain, loss or deduction of
the Company or any right to receive distributions of the Company’s assets in
accordance with the provisions of this Agreement with respect to their
Management Units.

 

(d)           For the avoidance of doubt, the undersigned intend for the holders
of Management Units to be considered managers and not members or partners for
federal income tax purposes with respect to such Management Units. Therefore, if
one hundred percent (100%) of the Economic Units are held by one tax owner, the
Company will be

 

24 

 

treated, as of such time, as a disregarded entity for federal income tax
purposes pursuant to Treasury Regulation Section 301.7701-3.

 

(e)           The Company may issue additional Membership Interests and options,
rights, warrants and appreciation rights relating to the Membership Interests
for any Company purpose at any time and from time to time to such Persons for
such consideration and on such terms and conditions as determined by a Majority
Interest or, if required by Article VIII, the unanimous vote of the Management
Members.

 

(f)            Each additional Membership Interest authorized to be issued by
the Company pursuant to Section 3.1(e) may be issued in one or more classes, or
one or more series of any such classes, with such designations, preferences,
rights, powers and duties (which may be senior to existing classes and series of
Membership Interests), as shall be fixed by a Majority Interest (or, if required
by Article VIII, the unanimous vote of the Management Members), including
(i) the right to share in Company profits and losses or items thereof; (ii) the
right to share in Company distributions; (iii) the rights upon dissolution and
liquidation of the Company; (iv) whether, and the terms and conditions upon
which, the Company may or shall be required to redeem the Membership Interest;
(v) whether such Membership Interest is issued with the privilege of conversion
or exchange and, if so, the terms and conditions of such conversion or exchange;
(vi) the terms and conditions upon which each Membership Interest will be
issued, evidenced by certificates and assigned or transferred; (vii) the method
for determining the Ownership Percentage as to such Membership Interest; and
(viii) the right, if any, of each such Membership Interest to vote on Company
matters, including matters relating to the relative rights, preferences and
privileges of such Membership Interest.

 

(g)           Subject to Article VIII, a Majority Interest shall take all
actions that it determines to be necessary or appropriate in connection with
(i) each issuance of Membership Interests and options, rights, warrants and
appreciation rights relating to Membership Interests pursuant to this Section
3.1, (ii) reflecting the admission of such additional Members in the books and
records of the Company as the record holder of such Membership Interest and
(iii) all additional issuances of Membership Interests and options, rights,
warrants and appreciation rights relating to Membership Interests pursuant to
this Section 3.1, in each case including amending this Agreement and Exhibit A
and Exhibit B hereof as necessary to reflect any such issuance. Subject to
Article VIII, a Majority Interest shall determine the relative rights, powers
and duties of the holders of the Units or other Membership Interests being so
issued. A Majority Interest shall do all things necessary to comply with the
Delaware Act and is authorized and directed to do all things that it determines
to be necessary or appropriate in connection with any future issuance of
Membership Interests pursuant to the terms of this Agreement, including
compliance with any statute, rule, regulation or guideline of any federal, state
or other governmental agency.

 

Section 3.2            Adjustment to Economic Units.

 

(a)           From the Closing Date until November 30, 2019, the number of
Economic Units held by each Economic Member shall be fixed at the number set
forth opposite

 

25 

 

each Economic Member’s name on Exhibit A. Thereafter, the number of Economic
Units held by each Economic Member will adjust annually according to the terms
of this Section 3.2. Notwithstanding anything to the contrary set forth herein,
the number of Economic Units shall at all times equal 1,000.

 

(b)           No later than January 31 of each Fiscal Year commencing after
November 30, 2019, the Members will cause the Accounting Member pursuant to its
Management Services Agreement to deliver to the non-Accounting Member a
calculation of the amount of Aggregate Distributed Cash for the current
Adjustment Period (the “Distributed Cash Calculation”) and the calculation of
each Economic Member’s Adjustment Percentage and Distribution Adjustment Amount
for the current Fiscal Year based upon the Distributed Cash Calculation
(collectively, the “Annual Calculations”).

 

(c)           (i)     Following receipt of the Annual Calculations, the
non-Accounting Member will be afforded a period of 30 days to review the Annual
Calculations, during which period the non-Accounting Member and its advisors
shall have the right to inspect the work papers generated by the Accounting
Member in preparation of the Annual Calculations and shall have reasonable
access, during normal business hours, to the relevant personnel of the YieldCo
General Partner and the Partnership Group and to information, books and records
of the YieldCo General Partner, the Partnership Group and, to the extent
permitted by the applicable Group Member Agreement, any Joint Venture. At or
before the end of such 30-day review period, the non-Accounting Member will
either (A) accept the Annual Calculations in their entirety, in which case, the
Accounting Member’s calculations shall be final, conclusive and binding on such
non-Accounting Member, or (B) deliver to the Accounting Member written notice
and a written explanation of those items in the Annual Calculations which the
non-Accounting Member (the “Disputing Member”) disputes and the proposed
modification of such calculations, in which case only the items identified shall
be deemed to be in dispute and the other items shall be deemed to be accepted
with the effect set forth in (A) above. If a Member fails to accept or dispute
the Annual Calculations before the end of the 30-day review period set forth
above, such Annual Calculations shall be deemed to be final, conclusive and
binding on such non-Accounting Member. Within a further period of ten days from
the end of the aforementioned review period, the Members will attempt to resolve
in good faith any disputed items.

 

                                                (ii)    Failing such resolution,
either Member may refer the unresolved disputed items for final binding
resolution to a nationally recognized firm of certified public accountants
agreeable to both Members and having no significant preexisting relationship
with either Member (the “Dispute Accountants”). In their review, the Dispute
Accountants shall consider only those items or amounts in the Annual
Calculations as to which the Disputing Member has disagreed and shall be
instructed that they may not resolve any items in dispute such that the
Disputing Member’s Adjustment Percentage or Distribution Adjustment Amount, as
applicable, is greater than the greatest amount proposed by the Disputing Member
or less than the least amount proposed by the Accounting Member. The Dispute
Accountants shall deliver to the Members, within 30 days of reference of the
matter to the Dispute Accountants, a report setting forth its calculations. The

 

26 

 

decision of such Dispute Accountants will be final, conclusive and binding on
the Members. The cost of the Dispute Accountants’ review and report of any good
faith dispute shall be paid entirely by the Company. The cost of the Dispute
Accountants’ review and report of any dispute not made in good faith shall be
paid entirely by the Disputing Member.

 

                                                (iii)   If the Members fail to
mutually agree on the Dispute Accountants, the Members shall thereafter promptly
cause the AAA to appoint the Dispute Accountants, and in making its
determination with respect to such appointment, the AAA shall take into account,
and attempt to avoid appointing an accounting firm with, any significant
preexisting relationship with any Member or their respective Affiliates. The
fees and expenses of the AAA and the Dispute Accountants shall be apportioned in
the same manner as described in Section 3.2(c)(ii).

 

(d)           Upon the final, conclusive and binding determination of the
Distributed Cash Calculation and the calculations of the Adjustment Percentages
for each Member (collectively, the “Final Calculation”) for such Fiscal Year,
the number of Economic Units held by each Economic Member will adjust for such
Fiscal Year so that each Economic Member’s Ownership Percentage equals its
Adjustment Percentage and the Company shall amend Exhibit A to reflect such
adjustment.

 

Section 3.3            Adjustment to Management Units.

 

(a)           After the Final Calculation for a Fiscal Year, in the event that a
Management Member holds, and has held for at least the prior two consecutive
Fiscal Years, at least 70% of the Economic Units, then such Management Member
(the “Majority Option Management Member”) shall have the option, to be exercised
prior to the earlier of 30 days after any Final Calculation and the end of the
fiscal quarter of the Majority Option Management Member in which the Final
Calculation is made (the “MU Exercise Period”), to require the other Management
Member (the “Minority Option Management Member”) to Transfer to it, at no cost,
a percentage of the aggregate outstanding Management Units owned by the Minority
Option Management Member so that after giving effect to such Transfer the
percentage of Management Units held by the Minority Option Management Member
equals the percentage of Economic Units then held by the Minority Option
Management Member (the “Management Unit Transfer”). To exercise the right to the
Management Unit Transfer, the Majority Option Management Member shall deliver to
the Company and the Minority Option Management Member written notice of its
election to exercise such right before the expiration of the MU Exercise Period.
Upon the Company’s receipt of such notice, the Majority Option Management Member
shall succeed to all rights, title and interest in and to such Management Units
and the Company shall amend Exhibit B to reflect such Transfer. Notwithstanding
the foregoing, in the event that a Management Member waives for a given Fiscal
Year its right to exercise the right to the Management Unit Transfer, or fails
to exercise the right to the Management Unit Transfer during the MU Exercise
Period, such waiver shall only apply to such Fiscal Year and shall not prevent a
Management

 

27 

 

Member that subsequently qualifies as a Majority Option Management Member from
exercising the right to the Management Unit Transfer in any subsequent Fiscal
Year.

 

(b)           Upon the completion of the Management Unit Transfer in accordance
with Section 3.3(a), no Minority Management Member shall have the right, upon
subsequently regaining a certain Economic Unit Ownership Percentage or becoming
the Majority Option Management Member, to exercise the right to the Management
Unit Transfer or otherwise reacquire the Management Units it Transferred
pursuant to Section 3.3(a).

 

Section 3.4            Limitation of Liability. To the fullest extent permitted
by the Delaware Act, the debts, obligations and liabilities of the Company,
whether arising in contract, tort or otherwise, shall be solely the debts,
obligations and liabilities of the Company, and no Member shall be obligated
personally for any of such debts, obligations or liabilities of the Company
solely by reason of being a Member.

 

Section 3.5            Withdrawal of Members. No Member shall have any right to
withdraw from the Company; provided, however, that when a Transferee becomes
registered on the books and records of the Company as the Member with respect to
the Membership Interest so Transferred, the Transferring Member shall cease to
be a Member with respect to the Membership Interest so Transferred.

 

Section 3.6            Record Holders. The Company shall be entitled to
recognize the Person in whose name any Membership Interest is registered on the
books and records of the Company as the Member with respect to any Membership
Interest and, accordingly, shall not be bound to recognize any equitable or
other claim to, or interest in, such Membership Interest on the part of any
other Person, regardless of whether the Company shall have actual or other
notice thereof, except as otherwise provided by law or any applicable rule,
regulation or guideline of any governmental agency.

 

Section 3.7            No Appraisal Rights. No Member shall be entitled to any
valuation, appraisal or similar rights with respect to such Member’s Units,
whether individually or as part of any class or group of Members, in the event
of a merger, consolidation, sale of the Company or other transaction involving
the Company or its securities unless such rights are expressly provided by the
agreement of merger, agreement of consolidation or other document effectuating
such transaction.

 

Article IV
TRANSFERS

 

Section 4.1            Membership Interests Generally.

 

(a)           The term “Transfer,” means any direct or indirect sale,
assignment, gift, exchange or any other disposition by law or otherwise of such
Membership Interest, excluding any direct or indirect pledge, grant of a
security interest, encumbrance, hypothecation or mortgage of a Membership
Interest (each, a “Pledge”) but including any Transfer upon foreclosure of any
Pledge; provided, however, that any direct or indirect Transfer of ownership
interests in SP Parent or FS Parent or, except with respect to

 

28 

 

Section 4.1(h), any consolidation, merger or direct or indirect sale,
assignment, gift, exchange or any other disposition by law or otherwise of all
or substantially all of the assets of SP Parent or FS Parent shall not be a
Transfer for purposes of this Section 4.1 and Section 4.2.

 

(b)           No Member shall Transfer, Pledge or permit an indirect Transfer or
Pledge by its direct or indirect owners of its Membership Interest, in whole or
in part, except for (i) a Permitted Transfer, (ii) Transfers or Pledges in
accordance with the applicable provisions of this Article IV or (iii) Transfers
or Pledges by a Majority Management Member or by its direct or indirect owners.

 

(c)           Except for a Permitted Transfer or a Transfer by a Majority
Management Member or a direct or indirect Transfer in a Majority Management
Member, no Member may Transfer or permit the indirect Transfer by its direct or
indirect owners of less than all of the Membership Interests held by such Member
and its Affiliates.

 

(d)           No direct or indirect Transfer or Pledge of any Membership
Interests shall be made if such Transfer or Pledge would (i) not be in
compliance with all applicable laws and regulations in all respects, including
the then-applicable federal or state securities laws or rules and regulations of
the Commission, any state securities commission or any other governmental
authority with jurisdiction over such Transfer or Pledge, (ii) terminate the
existence or qualification of the Company under the laws of the jurisdiction of
its formation, (iii) cause the Company to be treated as an association taxable
as a corporation or otherwise to be taxed as an entity for federal income tax
purposes (to the extent not already so treated or taxed), unless the Member
making such Transfer or Pledge is the Majority Management Member and unanimous
approval is not required pursuant to Section 8.4(b), (iv) constitute a breach or
violation of, or a prohibited change of control or event of default under, any
credit agreement, loan agreement, indenture, mortgage, deed of trust or other
similar instrument or document governing Indebtedness of the Company, the
YieldCo General Partner, any Group Member or any Joint Venture, unless a consent
is received waiving such breach, violation, change of control or default, (v)
cause the Company or any Group Member to be in violation in any material respect
of or default under the Certificate of Formation, this Agreement, any
governmental approval to which any Group Member is subject or any other
agreement or instrument to which it is a party or by which it or its property is
bound or subject, (vi) subject the Company to registration under the Investment
Company Act of 1940 or require that the Company register as an investment
advisor under the Investment Advisors Act of 1940, (vii) be consummated without
obtaining any required approval of any public authority or regulatory body, the
failure of which could reasonably be expected to have a material adverse effect
on the Company, the YieldCo General Partner or any Group Member, or (viii) to
the extent applicable, impair the ability of a Project Company to sell
electricity at market-based rates regulated by FERC. Any direct or indirect
Transfer, Pledge or purported Transfer or Pledge of a Membership Interest not
made in accordance with this Article IV shall be, to the fullest extent
permitted by law, null and void, and the Company shall have no obligation to
recognize any such Transfer, Pledge or purported Transfer or Pledge.

 



29 

 



(e)           Notwithstanding any other provision of this Agreement, a
Management Member’s right to designate Directors, as provided in Section 9.1,
shall not be Transferred (including in a Permitted Transfer) except as part of a
Transfer permitted under the terms of this Agreement to one Transferee of all of
the Member’s Units.

 

(f)            No Member shall Transfer its Membership Interest (including a
Permitted Transfer) unless and until the following have occurred: (i) the
proposed Transferee shall have agreed in writing to be bound by the terms of
this Agreement and provided to the Company its name, address, taxpayer
identification number and any other information reasonably necessary to permit
the Company to file all required federal and state tax returns or reasonably
requested by a Majority Interest, (ii) the Member proposing to make such
Transfer shall have delivered to the Company an Opinion of Counsel (reasonably
acceptable to the Company as to form, substance and identity of counsel) that no
registration under the Securities Act is required in connection with such
Transfer (unless the requirement of an opinion is waived by a Majority Interest)
and (iii) the Company shall have been furnished with the documents effecting
such Transfer executed and acknowledged by both the Transferring Member and
Transferee, together with a written agreement of the Transferee (if not already
a Member at the time of such Transfer) to become a party to and be bound by the
provisions of this Agreement as a Member, which shall be in form and substance
reasonably satisfactory to the Company.

 

(g)           By acceptance of the Transfer of any Membership Interest in
accordance with this Article IV, the Transferee of a Membership Interest shall
be admitted as a Member with respect to the Membership Interests so Transferred
to such Transferee when any such Transfer or admission is reflected in the books
and records of the Company.

 

(h)           Each Member making a Transfer or Pledge or which is the subject of
a direct or indirect Transfer or Pledge by its direct or indirect owners shall
be obligated to pay all expenses incurred in connection with such Transfer or
Pledge, and the Company shall not have any obligation with respect thereto. Each
Member making a Transfer or Pledge or which is the subject of a direct or
indirect Transfer or Pledge by its direct or indirect owners shall pay, or
reimburse the Company for, all reasonable costs and expenses incurred by the
Company in connection with such Transfer or Pledge and the admission of the
Transferee as a Member, if applicable, including the legal fees incurred in
connection with the legal opinions referred to in Section 4.1(f).

 

Section 4.2            Membership Interest Right of First Offer.

 

(a)           Except for a Permitted Transfer or a Transfer by a Majority
Management Member or by its direct or indirect owners, no Member shall Transfer
or permit an indirect Transfer by its direct or indirect owners of its
Membership Interest except in compliance with the provisions of this Section
4.2. If such Member (the “ROFO Seller”) or any of its direct or indirect owners
wishes to solicit proposals from third parties to acquire the ROFO Seller’s
Units or the direct or indirect interests in such ROFO Seller, the ROFO Seller
shall first provide a notice (the “ROFO Notice”) to the other Member (the “ROFO
Non-Selling Member” and, together with the ROFO Seller, the “ROFO

 

30 

 

Parties”), with a copy to the Company, containing a request for the ROFO
Non-Selling Member to provide an agreement (the “ROFO Units Purchase Agreement”)
specifying the purchase price (the “ROFO Price”) and other terms and conditions
on which the ROFO Non-Selling Member is willing to purchase all but not less
than all of the ROFO Seller’s Units (the “ROFO Units”).

 

(b)           The ROFO Non-Selling Member may deliver the ROFO Units Purchase
Agreement up to 30 days after receiving the ROFO Notice. If the ROFO Non-Selling
Member submits a ROFO Units Purchase Agreement within the time period specified
herein, the ROFO Seller shall have 15 days from the date the ROFO Seller
received the ROFO Units Purchase Agreement to accept the ROFO Units Purchase
Agreement by notice to the ROFO Non-Selling Member and the Company (the “ROFO
Acceptance Notice”). Promptly after the delivery of the ROFO Acceptance Notice,
the ROFO Parties shall execute the ROFO Units Purchase Agreement and deliver a
copy to the Company. If the ROFO Seller does not deliver a ROFO Acceptance
Notice within such 15 day period, the ROFO Parties shall, for a period of 60
days from the date the ROFO Seller received the ROFO Units Purchase Agreement
(or such shorter period as they agree), negotiate in good faith the terms of the
ROFO Units Purchase Agreement. Upon agreement by the ROFO Parties, the ROFO
Parties shall execute the ROFO Units Purchase Agreement and deliver a copy to
the Company. If the ROFO Non-Selling Member fails to deliver the ROFO Units
Purchase Agreement within the time period set forth above, the ROFO Seller may,
during the next 120 days, Transfer the ROFO Units to a third party Transferee or
permit the indirect Transfer of the ROFO Units by the direct or indirect owners
of the ROFO Seller (i) subject to the applicable terms and restrictions of this
Agreement, including this Article IV and (ii) subject to the ROFO Non-Selling
Member’s approval of the Transferee or the transferee of such indirect interest,
such approval not to be unreasonably withheld.

 

(c)           If a ROFO Units Purchase Agreement is executed, the ROFO Seller
shall sell and the ROFO Non-Selling Member must purchase the ROFO Units in the
manner, and subject to the terms and conditions, described in such ROFO Units
Purchase Agreement. If the Members do not execute a ROFO Units Purchase
Agreement within 60 days from the date the ROFO Seller received the ROFO Units
Purchase Agreement, the ROFO Seller may, during the next 120 days, Transfer the
ROFO Units to a third party Transferee or permit the indirect Transfer of the
ROFO Units by the direct or indirect owners of the ROFO Seller (i) at a purchase
price not less than 105% of the ROFO Price and upon terms no more favorable,
taken as a whole, to the proposed Transferee or transferee of such indirect
interest than those specified in the ROFO Units Purchase Agreement, (ii) subject
to the applicable terms and restrictions of this Agreement, including this
Article IV and (iii) subject to the ROFO Non-Selling Member’s approval of the
Transferee or the transferee of such indirect interest, such approval not to be
unreasonably withheld.

 

(d)           Sales of the ROFO Units to the ROFO Non-Selling Member pursuant to
this Section 4.2 shall be made at the offices of the Company within 60 days of
the execution of the ROFO Units Purchase Agreement or on such other date as the
Members may agree. Such sales shall be effected by the ROFO Seller’s delivery of
the ROFO

 

31 

 

Units, free and clear of all Encumbrances (other than restrictions imposed by
the governing documents of the Company and securities laws), to the ROFO
Non-Selling Member, against payment to the ROFO Seller of the ROFO Price by the
ROFO Non-Selling Member and on the terms and conditions specified in the ROFO
Units Purchase Agreement.

 

Section 4.3            OpCo Transfer Generally.

 

(a)           The term “transfer,” when used in this ‎Section 4.3 shall mean a
transaction by which the holder of an OpCo Membership Interest assigns all or
any part of such OpCo Membership Interest to another Person who is or becomes an
OpCo Member as a result thereof, and includes a sale, assignment, gift, exchange
or any other disposition by law or otherwise (but not the pledge, grant of
security interest, encumbrance, hypothecation or mortgage), including any
transfer upon foreclosure or other exercise of remedies of any pledge, security
interest, encumbrance, hypothecation or mortgage.

 

(b)           Except as provided in Section 4.3(c), nothing contained in this
Agreement shall be construed to prevent or limit a disposition by any
stockholder, member, partner or other owner of the OpCo Managing Member or any
OpCo Non-Managing Member of any or all of such Person’s shares of stock,
membership interests, partnership interests or other ownership interests in the
OpCo Managing Member or such OpCo Non-Managing Member and the term “transfer” in
this ‎Section 4.3 shall not include any such disposition.

 

(c)           Right of First Refusal.

 

(i)            Notwithstanding anything to the contrary set forth in this
Agreement, except with respect to Permitted OpCo Transfers, if a Sponsor (the
“Offering OpCo Member”) receives a bona fide offer that the Offering OpCo Member
has decided to accept to transfer all or any portion of its Common Units and
OpCo Subordinated Units and the number of Class B Shares equal thereto
(collectively, the “Offered OpCo Units”), the OpCo ROFR Rightholder will have a
right of first refusal to acquire the Offered OpCo Units in accordance with the
following provisions of this Section 4.3(c).

 

(ii)           The Offering OpCo Member will, within five Business Days of
receipt of any transfer offer that the Offering OpCo Member has decided to
accept, give written notice (the “Offering OpCo Member Notice”) to the Company
and the OpCo ROFR Rightholder stating that it has received a bona fide offer for
a transfer of the Offered OpCo Units and specifying:

 

(A)          the number of Offered OpCo Units proposed to be transferred by the
Offering OpCo Member;

 

(B)           the proposed date, time and location of the closing of the
transfer, which will not be less than 60 days from the date of the Offering OpCo
Member Notice;

 



32 

 



(C)           the purchase price per Offered OpCo Unit (which will be payable
solely in cash) and the other material terms and conditions of the transfer; and

 

(D)           the name of the Person who has offered to purchase such Offered
OpCo Units.

 

(iii)          The Offering OpCo Member Notice will constitute the Offering OpCo
Member’s offer to transfer the Offered OpCo Units to the OpCo ROFR Rightholder,
which offer will be irrevocable until the end of the OpCo ROFR Rightholder
Option Period described in Section 4.3(c)(v)(A).

 

(iv)          By delivering the Offering OpCo Member Notice, the Offering OpCo
Member will be deemed, without the necessity of further action, to represent and
warrant to the OpCo ROFR Rightholder that:

 

(A)           the Offering OpCo Member has full right, title and interest in and
to the Offered OpCo Units;

 

(B)            the Offering OpCo Member has all the necessary power and
authority and has taken all necessary action to transfer such Offered OpCo Units
as contemplated by this Section 4.3(c); and

 

(C)            the Offered OpCo Units are free and clear of any and all liens
other than those arising as a result of or under the terms of this Agreement.

 

(v)           Exercise of the Right of First Refusal.

 

(A)           The OpCo ROFR Rightholder will have the right to elect irrevocably
to purchase all and not less than all of the Offered OpCo Units for a period of
15 Business Days following the receipt of the applicable Offering OpCo Member
Notice (such period, the “OpCo ROFR Rightholder Option Period”), by delivering a
written notice to the Offering OpCo Member (an “OpCo Member ROFR Exercise
Notice”) specifying its desire to purchase all of the Offered OpCo Units, on the
terms and for the purchase price set forth in the Offering OpCo Member Notice.
Any OpCo Member ROFR Exercise Notice will be binding upon delivery and
irrevocable by the OpCo ROFR Rightholder.

 

(B)            The failure of the OpCo ROFR Rightholder to deliver an OpCo
Member ROFR Exercise Notice by the end of the OpCo ROFR Rightholder Option
Period, will constitute both a waiver of its rights of first refusal under this
Section 4.3(c) with respect to the transfer of Offered OpCo Units and an
election to purchase none of the Offered OpCo Units, but will not affect its
respective rights with respect to any future transfers.

 



33 

 



(vi)          In the event that the OpCo ROFR Rightholder has exercised its
right to purchase all and not less than all of the Offered OpCo Units, then the
Offering OpCo Member will sell such Offered OpCo Units to the OpCo ROFR
Rightholder, and the OpCo ROFR Rightholder will purchase such Offered OpCo
Units, on the terms set forth in the Offering OpCo Member Notice within 60 days
following the expiration of the OpCo ROFR Rightholder Option Period (which
period may be extended for a reasonable time not to exceed 90 days to the extent
reasonably necessary to obtain required approvals or consents from any
governmental authority). Each OpCo Member will take all actions as may be
reasonably necessary to consummate the sale contemplated by this Section
4.3(c)(vi), including, without limitation, entering into agreements and
delivering certificates and instruments and consents as may be deemed necessary
or appropriate. At the closing of any sale and purchase pursuant to this Section
4.3(c)(vi), the Offering OpCo Member will deliver to the OpCo ROFR Rightholder
certificates (if any) representing the Offered OpCo Units to be sold, free and
clear of any Encumbrances (other than those contained in this Agreement and the
Operating Agreement), accompanied by evidence of transfer and all necessary
transfer taxes paid and stamps affixed, if necessary, against receipt of the
purchase price therefor from the OpCo ROFR Rightholder by certified or official
bank check or by wire transfer of immediately available funds.

 

(vii)         In the event that the OpCo ROFR Rightholder does not elect to
purchase all of the Offered OpCo Units, then, provided the Offering OpCo Member
has also complied with the provisions of this Section 4.3(c), to the extent
applicable, the Offering OpCo Member may transfer all of such Offered OpCo
Units, at a price per Offered OpCo Unit not less than the amount specified in
the Offering OpCo Member Notice and on other terms and conditions which are not
materially more favorable in the aggregate to the proposed purchaser than those
specified in the Offering OpCo Member Notice, but only to the extent that such
transfer occurs within 90 days after expiration of the OpCo ROFR Rightholder
Option Period. Any Offered OpCo Units not transferred within such 90-day period
will be subject to the provisions of this Section 4.3(c) upon subsequent
transfer.

 

(d)           Notwithstanding anything to the contrary set forth in this
Agreement, neither Sponsor may, without the prior written consent of the other
Sponsor, transfer (which, for purposes of this Section 4.3(d), includes any
indirect transfer of such OpCo Membership Interest) or exchange all or any
portion of its Common Units and OpCo Subordinated Units or any related Class B
Shares if, as a result of such transfer or exchange, such Sponsor will own, on a
fully diluted basis, less than 17% of the “Percentage Interest” (as defined in
the Partnership Agreement) of the OpCo Managing Member; provided, that this
Section 4.3(d) shall not apply to a transfer or exchange of Common Units, OpCo
Subordinated Units or any related Class B Shares (i) which occurs after the
fifth anniversary of the date hereof if such Sponsor also transfers all, but not
less than all, of its ownership interest in the Company in such transaction or
(ii) if such Sponsor also makes a Permitted Transfer of all, but not less than
all, of its ownership interest in the Company in such transaction.

 



34 

 



Article V
CAPITAL CONTRIBUTIONS

 

Section 5.1            Initial Capital Contributions. Prior to the date hereof,
capital contributions totaling $1,000 were made to the Company and 1,000
Economic Units were issued in consideration therefor as set forth in Exhibit A.
As of the date hereof, the Economic Members agree that the respective Capital
Contributions of the Economic Members and Economic Units of the Economic Members
are as set forth on Exhibit A.

 

Section 5.2            Additional Contributions. No Member shall be obligated to
make any additional Capital Contributions to the Company; provided, however,
that each Member shall pay or cause to be paid 50% of any amount owed by the
Company to any Service Provider under any Management Service Agreement.

 

Section 5.3            Return of Contributions. Except as expressly provided
herein, no Economic Member is entitled to the return of any part of its Capital
Contributions or to be paid interest in respect of either its Capital Account or
its Capital Contributions. An unreturned Capital Contribution is not a liability
of the Company or of any Economic Member. An Economic Member is not required to
contribute or to lend any cash or property to the Company to enable the Company
to return any Economic Member’s Capital Contributions.

 

Section 5.4            Capital Accounts. A separate capital account (“Capital
Account”) shall be established, determined and maintained for each Economic
Member in accordance with the substantial economic effect test set forth in
Treasury Regulation § 1.704-l(b)(2), which provides, in part, that a Capital
Account shall be:

 

(a)           increased by (i) the amount of money contributed by the Economic
Member to the Company; (ii) the fair market value of any property contributed by
the Economic Member to the Company (net of liabilities secured by such
contributed property); and (iii) allocations to the Economic Member of the
Company income and gain (or items thereof), including income and gain exempt
from tax; and

 

(b)           decreased by (i) the amount of money distributed to the Economic
Member by the Company; (ii) the fair market value of any property distributed to
the Economic Member by the Company (net of liabilities secured by such
distributed property); (iii) allocations to the Economic Member of expenditures
of the Company not deductible in computing its taxable income and not properly
capitalized for federal income tax purposes; and (iv) allocations to the
Economic Member of Company loss and deduction (or items thereof).

 

In the case of a termination of an Economic Unit or an additional Capital
Contribution by an existing or newly admitted Economic Member, the Capital
Accounts of the Economic Members shall be adjusted as of the date of such
termination or the date of the Capital Contribution, as the case may be.

 



35 

 





Article VI
PROJECT OFFERS TO THE OPERATING COMPANY

 

Section 6.1            General. Each Member and its Affiliates shall have the
right to offer to sell Projects to the Operating Company in accordance with this
Article VI; provided, however, that no Member shall be obligated to make any
offers or sales to the Operating Company. Notwithstanding anything to the
contrary set forth herein, each Project offered by a Member or its Affiliates to
the Operating Company must, absent approval of a Majority Interest, qualify as
an Acceptable Project.

 

Section 6.2            Offer Schedule. At least three months prior to the
beginning of each Fiscal Year, a Majority Interest shall determine (i) whether
the Target Distributed Cash Increase Range for the upcoming Fiscal Year should
be altered from the amount provided on the Target Distributed Cash Increase
Schedule and (ii) a schedule of expected Project offers by each Member to meet
the Target Distributed Cash Increase Range for such Fiscal Year (each, an
“Annual Offer Schedule”). The Annual Offer Schedule shall control each Member’s
right to offer Projects to the Operating Company and shall set forth, at a
minimum, the maximum amount of Target Distributed Cash Increase that each Member
shall be permitted to offer to the Operating Company, the Projects that each
Member contemplates offering to achieve such Target Distributed Cash Increase,
any restrictions on the timing of such offers and agreements of the Management
Members with respect to the Annual Offer Schedule. The Annual Offer Schedule may
set forth alternative Projects proposed to be offered by a Member to the
Operating Company. Subject to Section 6.3, in the absence of an Annual Offer
Schedule, each Fiscal Year, each Member will have the right to offer to the
Operating Company, at a minimum, Projects with Forecasted Distributed Cash of
50% of the bottom of the Target Distributed Cash Increase Range for such Fiscal
Year set forth on the Target Cash Distribution Increase Schedule (each, an
“Annual Minimum Offer”). Subject to the Annual Offer Schedule, Section 6.3 or
approval of a Majority Interest, no Member or its Affiliates may offer Projects
to the Operating Company with Forecasted Distributed Cash which exceeds 50% of
the uppermost point of the Target Distributed Cash Increase Range for such
Fiscal Year set forth on the Target Cash Distribution Increase Schedule. The
Members acknowledge that the OpCo ROFO Agreements do not impose an obligation on
the parties thereto to sell any Project to the Operating Company but instead
require the parties thereto to allow the Operating Company to make a first offer
to purchase the Projects specified therein as provided therein.

 

Section 6.3            Increased Offer Rights.

 

(a)           Extraordinary Events. (i) Subject to Section 6.3(a)(ii), in the
event that a Project (the “Affected Project”) contributed or sold to the
Operating Company by a Member (the “Affected Member”) experiences an
Extraordinary Event, whether or not it results in the receipt of Extraordinary
Proceeds by the applicable Project Company, (A) the Annual Offer Schedule for
the following year shall provide for the offer of one or more additional
Projects by the Affected Member or (B) in the absence of Annual Offer Schedules
for such year, the Annual Minimum Offer of the Affected Member for such year
will be increased to allow for the offer of one or more additional Projects by
the Affected Member, in each case that in the aggregate have Forecasted
Distributed Cash that, together with the remaining Forecasted Distributed Cash
of the Affected Project, if

 

36 

 

any, is not greater than 105% of the Forecasted Distributed Cash of the Affected
Project immediately prior to the Extraordinary Event.

 

                                                (ii)       If the Operating
Company or applicable Project Company receives Extraordinary Proceeds, the
Affected Member shall have the right to cause the repair of the Affected Project
with the Extraordinary Proceeds or offer to the Operating Company additional
Projects pursuant to Section 6.3(a)(i) with a purchase price less than or equal
to the amount of such Extraordinary Proceeds. If the Affected Project is not so
repaired and the Affected Member and the Operating Company are unable to
consummate such sale, the Members shall cause the Operating Company or
applicable Project Company, as the case may be, to use such proceeds to acquire
Common Units or, if a Majority Interest determines, the Members shall cause the
Operating Company to distribute such proceeds. If the Operating Company or the
applicable Project Company does not receive proceeds from an Extraordinary Event
or the proceeds of the Extraordinary Event are insufficient to acquire
additional Projects to replace the Distributed Cash lost in the Extraordinary
Event or repair the Affected Project, the Affected Member may contribute
additional Projects to the Operating Company without charge to the Operating
Company or applicable Project Company or, at the election of the Affected
Member, the Members shall cause the applicable Project Company to allow the
Affected Member to repair the Affected Project without charge to any Group
Member or the Project Company.

 

(b)           Failure to Offer. (i) In the event that a Member (the
“Non-Offering Member”) (1) notifies the other Member (the “Option Member”) that
it will not make an offer as set forth the Annual Offer Schedule or an offer for
an alternative Project of equivalent or less Forecasted Distributed Cash, or (2)
fails to offer a Project within six months of the date set forth in the Annual
Offer Schedule for such offer and fails during such period to make an offer for
an alternative Project of equivalent or less Forecasted Distributed Cash, the
Option Member shall have the right to offer additional Projects within three
months of such notification or failure (but not prior to the beginning of Fiscal
Year to which such Annual Offer Schedule applies) which have Forecasted
Distributed Cash that is not greater than 105% of the Forecasted Distributed
Cash that is not being satisfied by the Non-Offering Member.

 

                                                (ii)       If there is no Annual
Offer Schedule for a Fiscal Year and a Non-Offering Member (1) notifies the
Option Member that it will not offer Projects projected to meet its Annual
Minimum Offer for such Fiscal Year or (2) fails to offer Projects before the end
of a Fiscal Year that in the aggregate meet its Annual Minimum Offer for such
Fiscal Year, the Option Member shall have the right to offer additional Projects
within three months of such notification or, if no notification, during the
first quarter of the next Fiscal Year which, when the Forecasted Distributed
Cash of such Projects are aggregated with the Forecasted Distributed Cash of the
other Projects contributed to the Operating Company during the year in which the
Non-Offering Member failed to offer Projects, are sufficient to meet the Target
Distributed Cash Increase Range for the year in which the Non-Offering Member
failed to offer Projects.

 



37 

 



                                                (iii)      Upon occurrence of a
failure of the Non-Offering Member described in Section 6.3(b)(i) or (ii) and
the corresponding contribution or sale of additional Projects by the Option
Member, the Management Members shall modify the Annual Offer Schedule for the
next Fiscal Year to (A) provide that the Non-Offering Member may offer Projects
in addition to those permitted under Section 6.2 which produce the amount of
additional Forecasted Distributed Cash that the Option Member contributed or
sold in the prior year pursuant to ‎Section 6.3(b)(i) or (ii) and (B)
correspondingly reduce the amount of Forecasted Distributed Cash the Option
Member may offer. If there is no Annual Offer Schedule for the next Fiscal Year,
the Non-Offering Member shall have the opportunity to offer a larger percentage
of the Projects required to meet the Annual Minimum Offer of both Members, so
that the aggregate Forecasted Distributed Cash produced by the Projects
contributed by (A) the Non-Offering Member is increased above that permitted
under Section 6.2 to produce the amount of additional Forecasted Distributed
Cash that the Option Member contributed or sold in the prior year pursuant to
Section 6.3(b)(i) or (ii) and (B) the Option Member is correspondingly reduced.
If the Non-Offering Member cannot offer the additional Projects in such
subsequent year, it will lose the right to cure such failed offer.

 

Section 6.4            Conflicts Committee Approval. The terms and conditions of
the agreement pursuant to which the Operating Company would acquire a Project
from a Member must be approved by the Conflicts Committee prior to consummation
of such acquisition.

 

Section 6.5            Future Target Distributed Cash Increase Schedule. At
least three months prior to the beginning of each Fiscal Year, a Majority
Interest shall determine the Target Distributed Cash Increase Schedule for the
subsequent 10 Fiscal Years. To the extent a Majority Interest cannot agree on
such modified Target Distributed Cash Increase Schedule, the existing Target
Distributed Cash Increase Schedule shall remain in effect pending such
determination, provided that the Target Distributed Cash Increase for the 10th
Fiscal Year of the schedule shall remain the same as the preceding Fiscal Year.

 

Section 6.6            Delivery of Final Project Model. Any Member that sells or
contributes a Project to the Operating Company pursuant to this Article VI shall
deliver the final project model for such Project to the Company for
consideration 30 days prior to the acquisition of such Project by the Operating
Company.

 

Article VII
DISTRIBUTIONS AND ALLOCATIONS

 

Section 7.1            Distributions.

 

(a)           Except as otherwise provided in Section 13.3 or as otherwise set
forth herein, within 50 days following the end of each Quarter commencing with
the Quarter ending on August 31, 2015, an amount equal to 100% of Available Cash
with respect to such Quarter shall be distributed in accordance with this
Article VII to all Economic Members simultaneously, pro rata in accordance with
each Economic Member’s

 

38 

 

Ownership Percentage; provided that no distributions for any Fiscal Year
beginning after November 30, 2019 will be made until after the Final Calculation
for such Fiscal Year. Notwithstanding the foregoing, in the event that any
Adjustment Percentages of the Members are in dispute in accordance with Section
3.2 at the time that a distribution is due, the Company shall distribute to each
Economic Member only the amount of such distribution that is not being contested
and the Company shall not distribute the remainder of such distribution until
the Adjustment Percentages are determined to be final, binding and conclusive in
accordance with Section 3.2.

 

(b)           Each distribution in respect of an Economic Unit shall be paid by
the Company only to the holder of record of such Economic Unit as of the record
date set for such distribution. Such payment shall constitute full payment and
satisfaction of the Company’s liability in respect of such payment, regardless
of any claim of any Person who may have an interest in such payment by reason of
an assignment or otherwise.

 

(c)           Annual Adjustment to Distributions.

 

                                                (i)          In the event that
there is a negative Adjustment Amount with respect to one Economic Member (a
“Deficit Economic Member”) and the Adjustment Amount with respect to the other
Economic Member is greater than or equal to zero (a “Surplus Economic Member”),
all distributions due on the Deficit Economic Member’s Economic Units (the
“Transferred Distribution”) shall be paid to the Surplus Economic Member, until
such time as the Surplus Economic Member has received Transferred Distributions
for such Fiscal Year equal to the Adjustment Amount. Thereafter, any remaining
Available Cash shall be distributed in accordance with Section 7.1(a). In the
event the Transferred Distributions paid in a Fiscal Year are insufficient to
satisfy the Adjustment Amount, the difference between the Adjustment Amount and
the Transferred Distributions (the “Transferred Distribution Shortfall”) shall
accrue for the next Fiscal Year.

 

                                                (ii)         In the event that
both Economic Members are Deficit Economic Members, the Adjustment Amounts for
both Members shall be netted (the “Net Adjustment Amount”) and a Transferred
Distribution shall be made from the Deficit Economic Member with the larger
Adjustment Amount to the Deficit Economic Member with the smaller Adjustment
Amount (the “Net Surplus Economic Member”) until such time as the Net Surplus
Economic Member has received Transferred Distributions in such Fiscal Year equal
to the Net Adjustment Amount. Thereafter, any remaining Available Cash shall be
distributed in accordance with Section 7.1(a). In the event the Transferred
Distributions received in such Fiscal Year are insufficient satisfy the Net
Adjustment Amount, the difference between the Net Adjustment Amount and the
Transferred Distribution (the “Net Transferred Distribution Shortfall” and,
together with the Transferred Distribution Shortfall, the “Shortfall”) shall
accrue for the next Fiscal Year.

 



39 

 



                                                (iii)        In the event that
both Economic Members are Surplus Economic Members, no adjustment to the
distributions of Available Cash shall be made pursuant to this Section 7.1(c)
and Available Cash shall be distributed in accordance with Section 7.1(a).

 

Section 7.2            Allocations. After giving effect to the allocations set
forth in Section 7.3, the Company shall allocate Profits and Losses for any
Allocation Year among the Economic Members in the manner that causes the balance
of the Capital Account of each Economic Member to be equal to the amount which
would have been distributed to such Economic Member pursuant to Section 7.1 if
all of the assets of the Company had been sold on the last day of the Allocation
Year for their Gross Asset Values (except that any Company asset that is sold in
such Allocation Year shall be treated as if sold for an amount of cash equal to
the sum of (x) the amount of any net cash proceeds actually received by the
Company in connection with such disposition and (y) the Gross Asset Values of
any property actually received by the Company in connection with such
disposition).

 

Section 7.3            Special Allocations.

 

(a)           If there is a net decrease in Company Minimum Gain during any
Allocation Year, each Economic Member shall be allocated items of Company income
and gain for such Allocation Year (and, if necessary, subsequent Allocation
Years) in the manner and amounts provided in Treasury Regulation Sections
1.704-2(f)(6), 1.704-2(g)(2) and 1.704-2(j)(2)(i), or any successor provision.
This Section 7.3(a) is intended to comply with the Company Minimum Gain
chargeback requirement in Treasury Regulation Section 1.704-2(f) and shall be
interpreted consistently therewith.

 

(b)           Except as provided in Treasury Regulation Section 1.704-2(i)(4),
if there is a net decrease in Member Nonrecourse Debt Minimum Gain during any
Allocation Year, any Economic Member with a share of Member Nonrecourse Debt
Minimum Gain at the beginning of such Allocation Year shall be allocated items
of Company income and gain for such Allocation Year (and, if necessary,
subsequent Allocation Years) in the manner and amounts provided in Treasury
Regulation Sections 1.704-2(i)(4) and 1.704-2(j)(2)(ii), or any successor
provisions. This Section 7.3(b) is intended to comply with the chargeback of
items of income and gain requirement in Treasury Regulation Section
1.704-2(i)(4) and shall be interpreted consistently therewith.

 

(c)           In the event any Economic Member unexpectedly receives any
adjustments, allocations or distributions described in Treasury Regulation
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or
1.704-1(b)(2)(ii)(d)(6), items of Company gross income and gain shall be
specially allocated to such Economic Member in an amount and manner sufficient
to eliminate, to the extent required by the Treasury Regulations promulgated
under Section 704(b) of the Code, the Adjusted Capital Account Deficit, if any,
created by such adjustments, allocations or distributions as quickly as
possible; provided, that an allocation pursuant to this Section 7.3(c) shall be
made only if and to the extent that such Economic Member would have an Adjusted
Capital Account Deficit as adjusted after all other allocations provided for in
Section 7.2

 

40 

 

and this Section 7.3 have been tentatively made as if this Section 7.3(c) and
Section 7.3(d) were not in this Agreement.

 

(d)           In the event any Economic Member has a deficit balance in its
Capital Account at the end of any Allocation Year in excess of the sum of (A)
the amount such Economic Member is required to restore pursuant to the
provisions of this Agreement and (B) the amount such Economic Member is deemed
obligated to restore pursuant to Treasury Regulation Sections 1.704-2(g) and
1.704-2(i)(5), such Economic Member shall be specially allocated items of
Company gross income and gain in the amount of such excess as quickly as
possible; provided, that an allocation pursuant to this Section 7.3(d) shall be
made only if and to the extent that such Economic Member would have a deficit
balance in its Capital Account as adjusted after all other allocations provided
for in this Article VII have been tentatively made as if Section 7.3(c) and this
Section 7.3(d) were not in this Agreement.

 

(e)           Nonrecourse Deductions for any Allocation Year shall be allocated
to the Economic Members pro rata in accordance with each Economic Member’s
Ownership Percentage.

 

(f)            Member Nonrecourse Deductions for any Allocation Year shall be
allocated 100% to the Economic Member that bears the economic risk of loss with
respect to the Member Nonrecourse Debt to which such Member Nonrecourse
Deductions are attributable in accordance with Treasury Regulation Section
1.704-2(i). If more than one Economic Member bears the economic risk of loss
with respect to a Member Nonrecourse Debt, such Economic Member Nonrecourse
Deductions attributable thereto shall be allocated between or among such
Economic Members in accordance with the ratios in which they share such economic
risk of loss.

 

(g)           For purposes of Treasury Regulation Section 1.752-3(a)(3), the
Economic Members agree that Nonrecourse Liabilities of the Company shall be
allocated to the Economic Members pro rata in accordance with each Economic
Member’s Ownership Percentage.

 

(h)           To the extent an adjustment to the adjusted tax basis of any
Company asset pursuant to Section 734(b) or 743(b) of the Code is required,
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into
account in determining Capital Accounts, the amount of such adjustment to the
Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis), and such item of gain or loss shall be specially allocated to the
Economic Members in a manner consistent with the manner in which their Capital
Accounts are required to be adjusted pursuant to such Section of the Treasury
Regulations.

 

(i)            Notwithstanding any other provision of this Section 7.3, the
allocations set forth in Sections 7.3(a), (b), (c), (d), (e), (f) and (h) (the
“Required Allocations”) shall be taken into account so that, to the extent
possible, the net amount of items of gross income, gain, loss and deduction
allocated to each Economic Member pursuant to Section

 

41 

 

and Section 7.3, together, shall be equal to the net amount of such items that
would have been allocated to each such Economic Member under Section 7.2 and
Section 7.3 had the Required Allocations and this Section 7.3(i) not otherwise
been provided in this Agreement. The Company may take into account future
Required Allocations that, although not yet made, are likely to offset other
Required Allocations previously made.

 

(j)            Items of income, gain, loss and deduction realized in any taxable
year that includes a dissolution event shall be allocated in a manner that will
cause, to the extent possible, the ratio of each Economic Member’s Capital
Account to the sum of all Economic Members’ Capital Accounts to be equal to such
Economic Member’s Ownership Percentage. Upon a dissolution event, if any
property is distributed in kind, any unrealized income, gain, loss, and
deduction inherent in property that has not been reflected in the Capital
Accounts previously shall be allocated among the Economic Members as if there
were a taxable disposition of that property for the fair market value of that
property on the date of distribution.

 

(k)           The allocations in Section 7.2, this Section 7.3 and Section 7.5,
and the provisions of this Agreement relating to the maintenance of Capital
Accounts, are included to ensure compliance with requirements of the federal
income tax law (and any applicable state income tax laws). Such provisions are
intended to comply with Treasury Regulation Sections 1.704-1 and 1.704-2 and
shall be interpreted and applied in a manner consistent with such Treasury
Regulations and any amendment or successor provision thereto. The Management
Members shall cause appropriate modifications to be made if unanticipated events
might otherwise cause this Agreement not to comply with such Treasury
Regulations, so long as such modifications do not cause a material change in the
relative economic benefit of the Economic Members under this Agreement.

 

Section 7.4            Section 704(c). In accordance with Section 704(c) of the
Code and the Treasury Regulations thereunder, income, gain, loss, and deduction
with respect to any property contributed to the capital of the Company shall,
solely for tax purposes, be allocated among the Economic Members to take account
of any variation between the adjusted basis of such property to the Company for
federal income tax purposes and its initial Gross Asset Value (computed in
accordance with the definition of same under this Agreement). In the event the
Gross Asset Value of any Company asset is adjusted pursuant to subparagraph
(b) of the definition of Gross Asset Value hereof, subsequent allocations of
income, gain, loss, and deduction with respect to such asset shall take account
of any variation between the adjusted basis of such asset for federal income tax
purposes and its Gross Asset Value in the same manner as under Section 704(c) of
the Code and the Treasury Regulations thereunder. Any elections or other
decisions relating to such allocations shall be made by a Majority Interest in
any manner that reasonably reflects the purpose and intention of this Agreement.
Allocations pursuant to this Section 7.4 are solely for purposes of federal,
state, and local taxes and shall not affect, or in any way be taken into account
in computing, any Economic Member’s Capital Account or share of Profits, Losses,
other items, or distributions pursuant to any provision of this Agreement.

 

Section 7.5            Varying Interests. All items of income, gain, loss,
deduction or credit shall be allocated, and all distributions shall be made, to
the Persons shown on the records of the Company to have been Economic Members as
of the last calendar day of the period for which

 

42 

 

the allocation or distribution is to be made. Notwithstanding the foregoing, if
during any taxable year there is a change in any Economic Member’s Ownership
Percentage, the Economic Members agree that their allocable shares of such items
for the taxable year shall be determined on any method determined by a Majority
Interest to be permissible under Code Section 706 and the related Treasury
Regulations to take account of the Economic Members’ varying Ownership
Percentages.

 

Section 7.6            Withheld Taxes. All amounts withheld pursuant to the Code
or any provision of any state, local or non-U.S. tax law with respect to any
payment, distribution or allocation to the Company or the Economic Members shall
be treated as amounts distributed to the Economic Members pursuant to this
Article VII for all purposes of this Agreement. The Company is authorized to
withhold from distributions, or with respect to allocations, to the Economic
Members and to pay over to any federal, state, local or non-U.S. government any
amounts required to be so withheld pursuant to the Code or any provision of any
other federal, state, local or non-U.S. law and shall allocate such amounts to
those Economic Members with respect to which such amounts were withheld.

 

Section 7.7            Limitations on Distributions. Notwithstanding any
provision to the contrary contained in this Agreement, the Company shall not
make a distribution to any Member on account of its interest in the Company if
such distribution would violate Section 18-607 of the Delaware Act or other
applicable law. All distributions required to be made under this Agreement shall
be made subject to Sections 18-607 and 18-804 of the Delaware Act.

 

Article VIII
MANAGEMENT MEMBERS

 

Section 8.1            Management by Management Members.

 

(a)           The Management Members, by a Majority Interest, shall conduct,
direct and manage all activities of the Company. Except as otherwise expressly
provided in this Agreement, but without limitation on the ability of each Member
to delegate its rights and powers to other Persons, all management powers over
the business and affairs of the Company shall be exclusively vested in the
Management Members and no other Member shall have any management power over the
business and affairs of the Company.

 

(b)           No Economic Member, in its capacity as such, shall participate in
the operation, management or control of the Company’s business, transact any
business in the Company’s name or have the power to sign documents for or
otherwise bind the Company.

 

Section 8.2            Meetings. Subject to the provisions of this Agreement,
including Section 8.1, any actions to be taken hereunder shall be taken in the
manner provided in this Article VIII. Meetings of the Management Members shall
be called by any Management Member. Such Management Member may designate any
place as the place of meeting for any meeting of the Management Members.

 

Section 8.3            Notice of Meeting. Written notice of meetings of the
Management Members shall be given to all Management Members at least ten days
prior to the meeting. All

 

43 

 

notices and other communications to be given to Management Members shall be
given in accordance with Section 14.4. Neither the business to be transacted at,
nor the purpose of, any meeting of the Management Members need be specified in
the notice of such meeting. A meeting may be held at any time without notice if
all the Management Members are present or if those not present waive notice of
the meeting either before or after such meeting. Attendance of a Management
Member at a meeting shall constitute a waiver of notice of such meeting, except
where a Management Member attends the meeting for the express purpose of
objecting to the transaction of any business on the ground that the meeting is
not lawfully called or convened.

 

Section 8.4            Quorum; Voting Requirement.

 

(a)           The presence, in person or by proxy or participating in accordance
with Section 8.6, of a Majority Interest shall constitute a quorum for the
transaction of business by the Management Members. Unless otherwise provided in
Section 8.4(b) or by the Delaware Act, the affirmative vote of a Majority
Interest present at a meeting at which a quorum is present shall constitute a
valid decision of the Management Members.

 

(b)           At all times when there is a Minority Management Member, without
first receiving the unanimous vote of the Management Members, the Company shall
not, and shall cause the YieldCo General Partner, the Group Members and, to the
extent it has rights to do so under the applicable Group Member Agreements, the
Joint Ventures not to, and shall not authorize or permit any officer or agent of
the Company on behalf of the Company or of the YieldCo General Partner, any
Group Member or, to the extent it has rights to do so under the applicable Group
Member Agreement, any Joint Venture to, effect any of the following actions:

 

                                                (i)          alter, repeal,
amend or adopt any provision of its certificate of limited partnership,
certificate of formation or certificate of incorporation or any agreement of
limited partnership, limited liability company agreement or bylaws or any
similar organizational or governing document if any such alteration, repeal,
amendment or adoption would have an adverse effect on the rights or preferences
of the Minority Management Member;

 

                                                (ii)         merge, consolidate
or convert with or into any other Person (other than a wholly owned Subsidiary
of the Partnership into another wholly owned Subsidiary of the Partnership) if
any such merger consolidation or conversion would have a disproportionate
adverse effect on the Minority Management Member;

 

                                                (iii)        voluntarily
liquidate, wind-up or dissolve the Company, the YieldCo General Partner or the
Partnership if any such liquidation, wind-up or dissolution would have a
disproportionate adverse effect on the Minority Management Member; or

 

                                                (iv)        change the
classification of the Company or any Group Member or any Joint Venture for
United States federal income tax purposes or take any action that would
otherwise change the tax status of the Company or any Group

 

44 

 

Member or any Joint Venture if any such change would have an adverse effect on
the Minority Management Member.

 

(c)           Without first receiving the prior written consent of the affected
Management Member, the Company shall not, and shall cause the YieldCo General
Partner, the Group Members and, to the extent it has rights to do so under the
applicable Group Member Agreements, the Joint Ventures not to, and shall not
authorize or permit any officer or agent of the Company on behalf of the Company
or of the YieldCo General Partner, any Group Member or, to the extent it has
rights to do so under the applicable Group Member Agreement, any Joint Venture
to, enter into or approve any transaction containing any restriction on direct
or indirect Transfers of ownership interests in the Company, the Partnership or
the Operating Company by such Management Member or its Affiliates or any
consolidations, mergers or direct or indirect sales, assignments, gifts,
exchanges or any other dispositions by law or otherwise of all or substantially
all of the assets of its Affiliated Sponsor.

 

Section 8.5            Management Member Deadlock.

 

(a)           In the event that a Management Member is unable to obtain the
requisite vote under Section 8.4 for the approval of any matter (such event, a
“Deadlock”), either Management Member may give the other Management Member
notice (a “Deadlock Notice”) that such matter has not been so approved. Within
five days after receipt of the Deadlock Notice, the receiving Management Member
shall submit to the other Management Member a written response (a “Deadlock
Response”). The Deadlock Notice and the Deadlock Response shall each include (i)
a statement setting forth the position of the Management Member giving the
Deadlock Notice or Deadlock Response, as applicable, and a summary of arguments
supporting such position and (ii) the name and title of a senior representative
of such Management Member who has authority to settle the Deadlock. Within five
days of the delivery of the Deadlock Response, the senior representatives of
both Management Members named in the Deadlock Notice and Deadlock Response shall
meet or communicate by telephone at a mutually acceptable time and place, and
thereafter as often as they reasonably deem necessary, and shall negotiate to
the resolve the Deadlock.

 

(b)           If such Deadlock has not been resolved, for any reason, within 30
days following delivery of the Deadlock Response, then each Management Member
agrees to have the Chief Executive Officer of the Sponsor to which it is
Affiliated meet or communicate by telephone with the Chief Executive Officer of
the Sponsor to which the other Management Member is Affiliated at a mutually
acceptable time and place, and thereafter as often as they reasonably deem
necessary, and shall negotiate to resolve the Deadlock.

 

(c)           (i) If such Deadlock has not been resolved, for any reason, within
90 days following delivery of the Deadlock Response, then either Management
Member (the “Shotgun Initiator”) may deliver to the other Management Member (the
“Shotgun Recipient”) a notice of its intention to purchase all, but not less
than all, of the

 

45 

 

Membership Interests and OpCo Subordinated Units owned by the Shotgun Recipient
(the “Shotgun Notice”).

 

                                                (ii)          To be effective,
the Shotgun Notice must: (A) be signed by the Shotgun Initiator; (B) contain an
irrevocable offer to purchase all, but not less than all, of the Membership
Interests and OpCo Subordinated Units owned by the Shotgun Recipient for a cash
price (the “Shotgun Price”); (C) contain a valuation by a nationally recognized
investment banking firm attesting that the Shotgun Price represents the Fair
Value of the applicable Membership Interests and OpCo Subordinated Units; and
(D) constitute a valid, legally binding and enforceable offer for the sale and
purchase of such Membership Interests and OpCo Subordinated Units containing no
representations or warranties other than with respect to ownership of title to
the Membership Interests and OpCo Subordinated Units free and clear of all
Encumbrances (other than restrictions imposed by the governing documents of the
Company and the Operating Company and securities laws). Upon the delivery of a
Shotgun Notice, no additional Shotgun Notices may be delivered by either Member.

 

                                                (iii)         Within 30 days of
the Shotgun Recipient receiving the Shotgun Notice, the Shotgun Recipient shall
irrevocably elect one of the following options, by delivering to the Shotgun
Initiator a written election notice (such notice, a “Shotgun Election”): (A)
accept the Shotgun Initiator’s offer to purchase the Shotgun Recipient’s
Membership Interests and OpCo Subordinated Units, (B) propose a counteroffer to
purchase the Shotgun Initiator’s Membership Interests and OpCo Subordinated
Units at a price it reasonably considers equal to the Fair Value of such
Membership Interests and OpCo Subordinated Units, which election shall meet the
requirements of an effective Shotgun Notice under Section ‎8.5(c)(ii) above, or
(C) the Shotgun Recipient may irrevocably elect to have a nationally recognized
investment banking firm conduct an auction process pursuant to Section 8.5(c)(v)
to solicit offers from Persons, including the Sponsors and their Affiliates
(each such Person, an “Auction Buyer”), with the objective of obtaining the
highest price for the purchase for cash of all, but not less than all, of the
outstanding Membership Interests in the Company and OpCo Subordinated Units of
the Shotgun Initiator and the Shotgun Recipient, such purchase to occur on terms
no less favorable than the non-price terms set forth in the Shotgun Notice. If
the Shotgun Recipient does not irrevocably elect any of the foregoing options
within the time allotted, then the Shotgun Recipient shall be deemed to have
irrevocably elected to accept the offer for the Shotgun Initiator to purchase
all of the Shotgun Recipient’s Membership Interests and OpCo Subordinated Units.

 

                                                (iv)         In the event that
the Shotgun Recipient proposes a counteroffer pursuant to Section
8.5(c)(iii)(B), the Shotgun Initiator shall, within 30 days of receiving the
Shotgun Election, irrevocably elect to (A) accept the Shotgun Recipient’s
counteroffer set forth in the Shotgun Election, or (B) have a nationally
recognized investment banking firm conduct an auction process pursuant to
Section 8.5(c)(v) to solicit offers from Auction Buyers with the objective of

 

46 

 

obtaining the highest price for the purchase for cash of all, but not less than
all, of the outstanding Membership Interests and OpCo Subordinated Units of the
Shotgun Initiator and the Shotgun Recipient, such purchase to occur on terms no
less favorable than the non-price terms set forth in the Shotgun Election. If
the Shotgun Initiator does not irrevocably elect any of the foregoing options
within the time allotted, then the Shotgun Initiator shall be deemed to have
irrevocably elected to accept the counteroffer for the Shotgun Recipient to
purchase all of the Shotgun Initiator’s Membership Interests and OpCo
Subordinated Units.

 

                                                (v)          In the event of the
initiation of an auction process as provided above, the Management Member that
has elected to initiate the auction process (the “Auction Initiator”) shall be
entitled, within 180 days after the later of the date of the Shotgun Notice or
Shotgun Election that resulted in the auction process (or any longer period to
which the non-Auction Initiator consents in writing) (such period, the “Auction
Period”), to execute and deliver a binding, definitive purchase and sale
agreement with an Auction Buyer, pursuant to which such Auction Buyer shall
purchase all, but not less than all, of the outstanding Membership Interests and
OpCo Subordinated Units of the Shotgun Initiator and Shotgun Recipient for a
price in cash (such price, the “Auction Price”) (such agreement, the “Binding
Agreement”).

 

                                                (vi)         In the event that a
Binding Agreement is executed and delivered by the Auction Initiator within the
Auction Period and the rights and obligations of the Members are the same
therein in all material respects, then the non-Auction Initiator shall be
obligated to execute and deliver a counterpart to such Binding Agreement. Upon
such execution and delivery by the non-Auction Initiator, the Shotgun Initiator
and the Shotgun Recipient shall be obligated to sell all, but not less than all,
of their outstanding Membership Interests and their OpCo Subordinated Units to
the Auction Buyer pursuant to such Binding Agreement at the Auction Price and
upon the same terms and subject to the same conditions.

 

                                                (vii)        In the event that
the Shotgun Recipient initiates an auction process under Section 8.5(c)(iii)
above, but a Binding Agreement is not delivered within the Auction Period, then
the Shotgun Initiator may elect to purchase all, but not less than all, of the
Membership Interests and OpCo Subordinated Units owned by the Shotgun Recipient
at the price and on the terms initially offered in the Shotgun Notice with a
five percent (5%) discount and an additional deduction equal to the amount of
the costs of the auction process borne by the Company or the Shotgun Initiator.

 

                                                (viii)       In the event that
the Shotgun Initiator initiates an auction process under Section 8.5(c)(iv)
above, but a Binding Agreement is not delivered within the Auction Period, then
the Shotgun Recipient may elect to purchase all, but not less than all, of the
Membership Interests and OpCo Subordinated Units owned by the Shotgun Initiator
at the price and on the terms initially offered in the Shotgun Election with a
five percent (5%) discount and an additional deduction equal to

 

47 

 

the amount of the costs of the auction process borne by the Company or the
Shotgun Recipient.

 

                                                (ix)           In the event that
an auction process is conducted and a Binding Agreement is executed and
delivered and such transaction is consummated, the Auction Price shall be
allocated between the Management Members in accordance with the relative Fair
Values of their Membership Interests and OpCo Subordinated Units. Within 15 days
of the date of consummation of the auction process, each Management Member shall
deliver in writing to the other Management Member its proposed allocation of the
Auction Price, with an opinion from an impartial senior employee or partner at a
nationally recognized investment banking firm attesting to the Fair Value of the
Membership Interests and OpCo Subordinated Units of each Member and that such
allocation represents the fair allocation of the Auction Price based on the Fair
Value of such Membership Interests and OpCo Subordinated Units (each an “Auction
Price Allocation Opinion”). If either Management Member fails to timely deliver
an Auction Price Allocation Opinion, then the allocation of the Auction Price
set forth in the other Management Member’s Auction Price Allocation Opinion
shall be the final allocation of the Auction Price between the parties. The
Management Members shall attempt to amicably determine the allocation of the
Auction Price after delivery of the second Auction Price Allocation Opinion. In
the event that, for any reason, the Management Members cannot agree in writing
on the allocation of the Auction Price within 15 days of the date of the
delivery of the second Auction Price Allocation Opinion, then the allocation of
the Auction Price shall be submitted for a final and binding determination by an
impartial senior employee or partner at a nationally recognized investment
banking firm jointly appointed by the Management Members, which shall not be an
investment banking firm that has otherwise given an opinion or attestation in
this Section 8.5(c) (the “Appraiser”). In the event the Appraiser is not, for
any reason, jointly appointed by the Managing Members within 30 days of the date
of delivery of the second Auction Price Allocation Opinion, the Appraiser shall
be appointed by the AAA on the written request of any party. The Appraiser shall
be provided with the two Auction Price Allocation Opinions, and, using the
information contained therein and such other materials as it may reasonably
request from either Management Member, determine the Fair Value of the
Membership Interests and OpCo Subordinated Units of each Member and the fair
allocation of the Auction Price based on the Fair Value of such Membership
Interests and OpCo Subordinated Units. The final allocation of the Auction Price
shall thereafter be the average of (A) the allocation set forth by the
Appraiser, and (B) the allocation set forth in an Auction Price Allocation
Opinion which is closest to the allocation set forth by the Appraiser; provided,
that in the event the allocation set forth by the Appraiser is in the mid-point
between the allocations set forth by both Auction Price Allocation Opinions, the
allocation shall be as set forth by the Appraiser. For the avoidance of doubt,
the Appraiser shall act as an expert, and not as an arbitrator; and this
submission to the determination of the Appraiser, and the determination of the
Appraiser, shall not be governed by and construed by the Federal Arbitration Act
or any state arbitration statute or law.

 



48 

 



                                                (x)            Sales of the
Membership Interests and OpCo Subordinated Units pursuant to this Section 8.5(c)
shall be made at the offices of the Company within 60 days of the acceptance of
any offer under ‎Section 8.5(c)(iii) or ‎Section 8.5(c)(iv) above, or if later
the execution of a Binding Agreement, or on such other date as the Members may
agree. Such sales shall be effected by the applicable Member’s delivery of the
Membership Interests and OpCo Subordinated Units, free and clear of all
Encumbrances (other than restrictions imposed by the governing documents of the
Company and the Operating Company and securities laws), to the other Member,
against payment to the selling Member(s) of the Shotgun Price, as applicable,
and on the terms and conditions specified in the Shotgun Election or Binding
Agreement, as applicable.

 

(d)           Notwithstanding anything herein to the contrary, until a Deadlock
is resolved, each Management Member agrees to continue to perform its
obligations under this Agreement and to cause its directors, officers,
Affiliates and agents to continue to perform their obligations under this
Agreement.

 

Section 8.6            Conference Telephone Meetings. Management Members may
participate in a meeting by means of conference telephone or similar
communications equipment by means of which all persons participating in the
meeting can hear each other, and such participation in a meeting shall
constitute presence in person at such meeting.

 

Section 8.7            Action by Consent of Members. Any action that may be
taken at a meeting of the Management Members may be taken without a meeting if
an approval in writing setting forth such action is signed by Management Members
holding a Majority Interest.

 

Section 8.8            Representatives.

 

(a)           Each Management Member shall appoint one representative (a
“Representative”), which may be a Director of the YieldCo General Partner, who
shall be deemed to have the authority to act on behalf of such Management Member
to take any and all actions and make any and all decisions required under this
Agreement, including with respect to making any determination with respect to
those matters requiring unanimous approval of the Management Member set forth in
Section 8.4(b). The initial Representative of each Management Member is set
forth on Exhibit F.

 

(b)           Any Management Member may change its Representative by providing
written notice of a new Representative to the Company and the other Management
Member, such change to be effective upon receipt of such notice pursuant to
Section 14.4. Any action or omission of a Representative will be deemed to be
effective hereunder, and may be relied on by the Company or the other Management
Member, until such notice of a replacement Representative is so received.

 

Section 8.9            Affiliate Contracts.

 

(a)           All contracts or other arrangements between the Company, the
YieldCo General Partner, any Group Member or any Joint Venture on the one hand
and any Affiliate of any Member on the other hand that is entered into on or
after the date of this

 

49 

 

Agreement, except to the extent otherwise expressly approved by the Board of
Directors or a committee thereof, shall (i) be in writing, (ii) contain
market-based terms, and (iii) be administered on an arm’s length basis.

 

(b)           No later than 30 days following the end of each Quarter, each of
SP Member and FS Member shall cause SP Parent and FS Parent, respectively, to
deliver to the other Member a certificate from an authorized officer certifying
that, with respect to all contracts or other arrangements between the Company,
the YieldCo General Partner or any Group Member (but not any Joint Venture) on
the one hand and any Affiliate of any Member on the other hand, there is no
material breach or default on the part of SP Parent or FS Parent, respectively,
or any Affiliate thereof under any such contract or other arrangement; provided,
that in the event there is such a breach or default, the certificate shall
identify such breach or default, set out any losses or costs incurred or other
consequences resulting from such breach or default and set forth a plan to
remedy such breach or default, recover such losses or costs and rectify any
consequences of such breach or default as soon as practicable.

 

Section 8.10        Notices. The Company and the Management Members shall
promptly provide or cause to be provided to each Management Member copies of all
official notices and reasonably pertinent business correspondence sent by or on
behalf of, or addressed to, the Company, the YieldCo General Partner, the
Partnership, the Operating Company or any Management Member on behalf of any of
the foregoing, in each case to the extent any such official notice or
correspondence is not addressed to any such Management Member.

 

Article IX
MANAGEMENT OF THE YieldCo General Partner

 

Section 9.1            Right to Appoint Members of the Board of Directors.

 

(a)           Subject to this Section 9.1, the Management Members shall
designate the Directors as follows:

 

                                                (i)            SP Member shall
be entitled to designate two natural persons to serve on the Board of Directors
(any such Director designated by SP Member, an “SP Director”). The initial SP
Directors as of the Closing Date are set forth on Exhibit C.

 

                                                (ii)           FS Member shall
be entitled to designate two natural persons to serve on the Board of Directors
(any such Director designated by FS Member, an “FS Director” and collectively
with the SP Directors, the “Sponsor Directors”). The initial FS Directors as of
the Closing Date are set forth on Exhibit C.

 

                                                (iii)          A Majority
Interest shall designate any other Directors, including three Independent
Directors, to serve on the Board of Directors. The initial Independent
Director(s) as of the Closing Date are set forth on Exhibit C. Unless otherwise
agreed by a Majority Interest, each Independent Director shall hold office for a
two-year term, or until the earlier removal, death or resignation of

 

50 

 

such Independent Director. For the avoidance of doubt, Independent Directors
shall not be precluded from serving consecutive terms.

 

(b)           The Chief Executive Officer of the YieldCo General Partner shall
be the Chairman of the Board of Directors.

 

(c)           If any Management Member elects to transfer its right to designate
its Directors in accordance with the terms of this Agreement (including the
requirements set forth in Section 4.1(e)), then (1) each Director designated by
such Management Member shall be automatically removed from all positions such
individual holds with the Company without any further action as of the close of
business on the date of such transfer, (2) each vacancy in the Board of
Directors created by such removal shall be filled by the Transferee of such
transfer, (3) such Management Member shall no longer be permitted to designate
any Directors pursuant to this Agreement and (4), subject to Section 9.1(d) and
Section 9.1(e), the Transferee of such transfer shall become entitled to
designate Directors under this Agreement as of the close of business on the date
of transfer.

 

(d)           (i) In the event the Adjustment Percentage of a Management Member
is below 40% in each of the three previous Fiscal Years or if, in each of such
three Fiscal Years, the Distributed Cash generated by the Projects contributed
by a Management Member or its Affiliates during such Fiscal Year is less than
40% of the Distributed Cash generated by all Projects contributed by the
Management Members or their Affiliates during such Fiscal Year, such Management
Member (the “Losing Management Member”) shall lose the right to appoint one
Director.

 

                                                (ii)          In the event the
Adjustment Percentage of a Losing Management Member is below 30% in each of the
three previous Fiscal Years or if, in each of such three Fiscal Years, the
Distributed Cash generated by the Projects contributed by such Losing Management
Member or its Affiliates during such Fiscal Year is less than 30% of the
Distributed Cash generated by all Projects contributed by the Management Members
or their Affiliates during such Fiscal Year, the Losing Management Member shall
lose the right to appoint both Directors.

 

                                                (iii)         Upon the Losing
Management Member’s loss of the right to appoint one or more Directors pursuant
to Section 9.1(d)(i) or Section 9.1(d)(ii), the other Management Member (the
“Gaining Management Member”) shall have the right to, within the earlier of 30
days of the applicable Final Calculation under Section 3.2(d) or the end of the
fiscal quarter of the Gaining Management Member in which such loss occurs (the
“Option Exercise Period”), elect to remove a Director, or two Directors, as
applicable, appointed by the Losing Management Member and appoint a new
Director, or two Directors, as applicable (in each case, a “Board Member
Option”); provided that in the event that the Losing Management Member has only
lost the right to appoint one Director under Section 9.1(d)(i), the Losing
Management Member shall have the right to choose which Director is removed upon
the exercise of the Board Member Option

 

51 

 

by the Gaining Management Member. To exercise a Board Member Option, the Gaining
Management Member shall deliver to the Company and the Losing Management Member
written notice of its election to exercise the Board Member Option before the
expiration of the Option Exercise Period. Upon the Company’s receipt of such
notice, the Company shall cause, and the Management Members agree to take all
actions required to cause, the Director(s) appointed by the Losing Management
Member to be removed and the Director(s) being appointed by the Gaining
Management Member to be appointed. Notwithstanding the foregoing, in the event
that a Gaining Management Member waives its right to exercise a Board Member
Option upon the Losing Management Member’s loss, or fails to exercise the Board
Member Option during the Option Exercise Period, such waiver shall only apply to
the current Fiscal Year and shall not prevent a Gaining Management Member that
qualifies as a Gaining Management Member at the beginning of any subsequent
Fiscal Year from exercising the Board Member Option in any subsequent Fiscal
Year.

 

(e)           (i) In the event a Losing Management Member has lost the right to
appoint both Directors in accordance with Section 9.1(d)(ii), the right to
appoint one Director shall be regained when (x) such Losing Management Member’s
Adjustment Percentage for the previous Fiscal Year is at least 30% and (y) in
any of the three previous Fiscal Years, the Distributed Cash generated by the
Projects contributed by such Losing Management Member or its Affiliates during
such Fiscal Year is at least 30% of the Distributed Cash generated by all
Projects contributed by the Management Members or their Affiliates during such
Fiscal Year.

 

                                                (ii)          In the event a
Losing Management Member has lost the right to appoint one or both Directors in
accordance with Section 9.1(d)(i) or (ii), the right to appoint two Directors
shall be regained when (A) such Losing Management Member’s Adjustment Percentage
for the previous Fiscal Year is at least 40% and (B) in any of the three
previous Fiscal Years, the Distributed Cash generated by the Projects
contributed by such Losing Management Member or its Affiliates during such
Fiscal Year is at least 40% of the Distributed Cash generated by all Projects
contributed by the Management Members or their Affiliates during such Fiscal
Year.

 

                                                (iii)         Upon the Losing
Management Member regaining the right to appoint one or more Directors pursuant
to Section 9.1(e)(i) or Section 9.1(e)(ii), the Losing Management Member shall
have the right to, within the earlier of 30 days of the applicable Final
Calculation under Section 3.2(d) or the end of the fiscal quarter of the Losing
Management Member in which such regain occurs (the “Regain Option Exercise
Period”), elect to remove a Director appointed by the Gaining Management Member
and appoint a new Director (in each case, a “Regain Board Member Option”);
provided that the Gaining Management Member shall have the right to choose which
Director(s) is removed upon the exercise of the Regain Board Member Option by
the Losing Management Member. To exercise a Regain Board Member Option, the
Losing Management Member shall deliver to the Company and the Gaining Management
Member

 

52 

 

written notice of its election to exercise the Regain Board Member Option before
the expiration of the Regain Option Exercise Period. Upon the Company’s receipt
of such notice, the Company shall cause, and the Management Members agree to
take all actions required to cause, the Director(s) appointed by the Gaining
Management Member to be removed and the Director(s) being appointed by the
Losing Management Member to be appointed. Notwithstanding the foregoing, in the
event that a Losing Management Member waives its right to exercise a Regain
Board Member Option upon the Losing Management Member’s regain, or fails to
exercise the Regain Board Member Option during the Regain Option Exercise
Period, such waiver shall only apply to the current Fiscal Year and shall not
prevent such Losing Management Member, if it still qualifies, from exercising
the Regain Board Member Option at the beginning of any subsequent Fiscal Year.

 

(f)            For purposes of Section 9.1(d) and Section 9.1(e), all
determinations of Adjustment Percentages and Distributed Cash shall be made in
accordance with Section 3.2. Any changes in rights effected pursuant to Sections
9.1(d) and (e), shall be effective upon the final, conclusive determination of
the last required Adjustment Percentage or Distributed Cash Calculation.

 

(g)           Unless a committee is required to only have Independent Directors
in accordance with the rules and regulations of the Commission and the NASDAQ
Stock Market LLC or any national securities exchange on which the Class A Shares
are listed from time to time or a Majority Interest otherwise determines, any
committee of the Board Directors of YieldCo General Partner shall comprise at
least two Sponsor Directors, at least one of which shall be an FS Director and
one of which shall be an SP Director, provided that the Company has designated
at least one of each of such Sponsor Directors.

 

Section 9.2            Right to Appoint Officers of the YieldCo General Partner.

 

(a)           Subject to Section 9.2(d), the Management Members shall use
reasonable best efforts to cause the Board of Directors to designate the Chief
Executive Officer, Chief Financial Officer, Chief Accounting Officer, Vice
Presidents of Operations and General Counsel/Secretary of the YieldCo General
Partner as follows:

 

                                                (i)           Chief Executive
Officer. (A) SP Member shall select the initial Chief Executive Officer of the
YieldCo General Partner for approval by the Board of Directors. The Management
Member that did not select the initial Chief Executive Officer shall select the
successor to the initial Chief Executive Officer for approval by the Board of
Directors. Subject to Section 9.2(a)(i)(B), the rights to select the Chief
Executive Officer as described above shall alternate between SP Member and FS
Member (or any other party to whom any such Management Member transfers its
rights to designate Directors). The term of the initial Chief Executive Officer
shall end on the second anniversary of the Closing Date. Each successor Chief
Executive Officer shall serve for a two-year term.

 



53 

 



(B)        In the event that a Management Member (the “Retaining Management
Member”) elects to retain the Chief Executive Officer previously selected by the
other Management Member (the “Retained Chief Executive Officer”) instead of
exercising its right to select a new Chief Executive Officer for approval by the
Board of Directors, then the Retaining Management Member shall retain the right
to select a new Chief Executive Officer for approval by the Board of Directors
until such time as it exercises the right to select a new Chief Executive
Officer for approval by the Board of Directors.

 

                                                (ii)           Chief Financial
Officer. (A) FS Member shall select the initial Chief Financial Officer of the
YieldCo General Partner for approval by the Board of Directors. The Management
Member that did not select the initial Chief Financial Officer will select the
successor to the initial Chief Financial Officer for approval by the Board of
Directors. Subject to Section 9.2(a)(ii)(B), the rights to select the Chief
Financial Officer as described above shall alternate between SP Member and FS
Member (or any other party to whom any such Management Member transfers its
rights to designate Directors). The term of the initial Chief Financial Officer
shall end on the second anniversary of the Closing Date. Each successor Chief
Financial Officer shall serve for a two-year term.

 

(B)        In the event that a Retaining Management Member elects to retain the
Chief Executive Officer in accordance with Section 9.2(a)(i)(B), the Retaining
Management Member shall have the right to retain the current Chief Financial
Officer (a “Retained Chief Financial Officer”) or select a new Chief Financial
Officer for approval by the Board of Directors until such time as it exercises
the right to select a new Chief Executive Officer for approval by the Board of
Directors.

 

                                                (iii)           Chief Accounting
Officer. A Majority Interest shall select the Chief Accounting Officer of the
YieldCo General Partner for approval by the Board of Directors. The Chief
Accounting Officer shall hold office until such person’s successor shall have
been duly elected and shall have qualified or until such person’s death or until
he shall resign or be removed.

 

                                                (iv)           Vice Presidents
of Operations. Unless a Majority Interest otherwise determines, each Management
Member shall select one Vice President of Operations for approval by the Board
of Directors. Each Vice President of Operations shall hold office until such
person’s successor shall have been duly elected and shall have qualified or
until such person’s death or until he shall resign or be removed.

 

                                                (v)            General
Counsel/Secretary. The Chief Financial Officer shall select the General
Counsel/Secretary of the YieldCo General Partner for approval by the Board of
Directors. The General Counsel/Secretary shall hold office until

 

54 

 

such person’s successor shall have been duly elected and shall have qualified or
until such person’s death or until he shall resign or be removed.

 

(b)           Removal. (i) The Management Member that appointed the Chief
Executive Officer, Chief Financial Officer or Vice President of Operations or,
in the case of a Retained Chief Executive Officer or Retained Chief Financial
Officer, retained him or her, may, at any time, with or without cause, request
that the Board of Directors remove such officer and replace such officer with a
person nominated by such Management Member. In such event, the Management Member
who is requesting removal of an officer it appointed shall promptly notify the
Board of Directors and the other Management Members of the request for removal
and the name of the replacement officer, as applicable, to complete such
officer’s current term. The Management Members shall use reasonable best efforts
to cause the Board of Directors to take all actions required to consummate such
removal and replacement. In addition to the foregoing, the Chief Executive
Officer, Chief Financial Officer or Vice President of Operations may be removed,
with or without cause, at any time by the Board of Directors in accordance with
the YieldCo General Partner LLC Agreement and upon such removal, the Management
Member that appointed such officer or, in the case of a Retained Chief Executive
Officer or Retained Chief Financial Officer, retained him or her shall have the
right to select a replacement officer, as applicable, for approval by the Board
of Directors to complete such officer’s current term.

 

                                                (ii)          A Majority
Interest may, at any time, with or without cause, request that the Board of
Directors remove the Chief Accounting Officer and replace such Chief Accounting
Officer with a person nominated by a Majority Interest. In such event, a
Majority Interest shall promptly notify the Board of Directors of the request
for removal and the name of the replacement officer, as applicable, to complete
such officer’s current term. The Management Members shall use reasonable best
efforts to cause the Board of Directors to take all actions required to
consummate such removal and replacement. In addition to the foregoing, the Chief
Accounting Officer may be removed, with or without cause, at any time by the
Board of Directors in accordance with the YieldCo General Partner LLC Agreement
and upon such removal, a Majority Interest shall have the right to select a new
Chief Accounting Officer for approval by the Board of Directors.

 

                                                (iii)         The Chief
Financial Officer may, at any time, with or without cause, request that the
Board of Directors remove the General Counsel/Secretary and replace such General
Counsel/Secretary with a person nominated by the Chief Financial Officer. In
such event, the Chief Financial Officer shall promptly notify the Board of
Directors of the request for removal and the name of the replacement officer, as
applicable, to complete such officer’s current term. The Management Members
shall use reasonable best efforts to cause the Board of Directors to take all
actions required to consummate such removal and replacement. In addition to the
foregoing, the General Counsel/Secretary may be removed, with or without cause,
at any time by the Board of Directors in accordance with the YieldCo General
Partner LLC Agreement and upon such removal, the Chief Financial

 

55 

 

Officer shall have the right to select a new General Counsel/Secretary for
approval by the Board of Directors.

 

(c)           Subject to Section 9.2(d), in no event shall the Chief Executive
Officer and Chief Financial Officer be selected by the same Management Member,
without the prior consent of the other Management Member.

 

(d)           In the event that a Management Member has lost the right to select
one or both Director(s) in accordance with Section 9.1(d), such Management
Member shall lose its right to select the Chief Executive Officer or Chief
Financial Officer, as applicable, and the other Management Member shall gain the
right to select both the Chief Executive Officer and the Chief Financial Officer
until such Management Member has regained its right to select both Directors in
accordance with Section 9.1(e)(ii).

 

(e)           Unless a Majority Interest determines otherwise, no Person
designated by FS Member as an officer of the YieldCo General Partner shall make
decisions or sign contractual commitments or approve any payments related to any
SP Contributed Company without approval of a Person designated by SP Member as
an officer of the YieldCo General Partner, and no Person designated by SP Member
as an officer of the YieldCo General Partner shall make decisions or sign
contractual commitments or approve any payments related to any FS Contributed
Company without approval of a Person designated by FS Member as an officer of
the YieldCo General Partner.

 

Section 9.3            Right to Appoint Officers and Directors of Contributed
Companies.

 

(a)           Unless a Majority Interest determines otherwise, the Vice
Presidents of Operations of the YieldCo General Partner shall elect the officers
and directors of the Contributed Companies and have the right to remove and
replace such officers and directors.

 

(b)           Unless a Majority Interest determines otherwise, the Chief
Executive Officer shall elect (and remove and replace) the officers and
directors of any Project Company that are not selected for election pursuant to
Section 9.3(a).

 

(c)           Except to the extent any decision, contractual commitment or
payment approval has been approved by a Majority Interest or the Board of
Directors, no Person employed by FS Member who is an officer of the YieldCo
General Partner shall make decisions or sign contractual commitments or approve
any payments related to any SP Contributed Company without approval of a Person
employed by SP Member who is an officer of the YieldCo General Partner, and no
Person employed by SP Member who is an officer of the YieldCo General Partner
shall make decisions or sign contractual commitments or approve any payments
related to any FS Contributed Company without approval of a Person employed by
FS Member who is an officer of the YieldCo General Partner.



56 

 





Article X
DUTIES; EXCULPATION AND INDEMNIFICATION

 

Section 10.1        Duties.

 

(a)         Whenever a Member makes a determination or takes or declines to take
any other action, or any of its Affiliates causes it to do so, in its capacity
as a Member, whether under this Agreement or any other agreement contemplated
hereby or otherwise, then such Member or its Affiliates causing it to do so
shall be entitled, to the fullest extent permitted by law, to make such
determination or to take or decline to take such other action free of any duty
or obligation whatsoever to the Company or any Member, and the Member, or such
Affiliates causing it to do so, shall not, to the fullest extent permitted by
law, be required to act pursuant to any standard imposed by this Agreement, any
other agreement contemplated hereby or under the Delaware Act or any other law,
rule or regulation or at equity, it being the intent of all Members that such
Member or any such Affiliate, in its capacity as a Member, shall have the right
to make such determination, in its sole discretion, solely on the basis of its
own interests.

 

(b)         Subject to, and as limited by the provisions of this Agreement, the
Members, in the performance of their duties as such, shall not, to the fullest
extent permitted by the Delaware Act and other applicable law, owe any duties
(including fiduciary duties) as a Member or manager of the Company to the
Company, any Member of the Company or any other Person, notwithstanding anything
to the contrary existing at law, in equity or otherwise. In furtherance of the
foregoing to the fullest extent permitted by the Delaware Act, a Representative,
in performing his duties and obligations under this Agreement, shall (i) owe no
duty (including fiduciary duties) or obligation whatsoever to the Company or any
Member (other than the Management Member designating such Representative) or any
other Person, and (ii) be entitled to act or omit to act at the direction of the
Management Member that designated such Representative, in such Management
Member’s sole discretion, considering only such factors, including the separate
interests of the Management Member, as such Representative or Member chooses to
consider, and any action of a Representative or failure to act, taken or omitted
in good faith reliance on the foregoing provisions shall not constitute a breach
of any duty on the part of such Representative or Member to the Company or any
other Representative or Member of the Company.

 

(c)         The provisions of this Agreement, to the extent that they restrict,
eliminate or otherwise modify the duties and liabilities of a Member or its
Representative otherwise existing at law, in equity or by operation of the
preceding sentences, are agreed by the Company and the Members to replace such
duties and liabilities of such Member or its Representative. The Members (in
their own names and in the name and on behalf of the Company), acknowledge,
affirm and agree that (i) none of the Members would be willing to make an
investment in the Company or enter into this Agreement, and no Representative
would be willing to serve, in the absence of this Section 10.1, and (ii) they
have reviewed and understand the provisions of Sections 18-1101(b) and (c) of
the Delaware Act.

 



57 

 



Section 10.2        Indemnification.

 

(a)         To the fullest extent permitted by law but subject to the
limitations expressly provided in this Agreement, all Indemnitees shall be
indemnified and held harmless by the Company from and against any and all
losses, claims, damages, liabilities, joint or several, expenses (including
legal fees and expenses), judgments, fines, penalties, interest, settlements or
other amounts arising from any and all threatened, pending or completed claims,
demands, actions, suits or proceedings, whether civil, criminal, administrative
or investigative, and whether formal or informal and including appeals, in which
any Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, by reason of its status as an Indemnitee acting (or omitting or
refraining to act) in such capacity; provided, that the Indemnitee shall not be
indemnified and held harmless pursuant to this Agreement to the extent that
there has been a final and non-appealable judgment entered by a court of
competent jurisdiction determining that, in respect of the matter for which the
Indemnitee is seeking indemnification pursuant to this Agreement, the Indemnitee
engaged in fraud, willful misconduct or, in the case of a criminal matter, acted
with knowledge that the Indemnitee’s conduct was unlawful; provided, further, no
indemnification pursuant to this Section 10.2 shall be available to any
Indemnitee (other than a Group Member or Joint Venture) with respect to any such
Indemnitee’s obligations pursuant to the Master Formation Agreement (other than
obligations incurred by such Member on behalf of the Company). Any
indemnification pursuant to this Section 10.2 shall be made only out of the
assets of the Company, it being agreed that the Members shall not be personally
liable for such indemnification and shall have no obligation to contribute or
loan any monies or property to the Company to enable it to effectuate such
indemnification.

 

(b)         To the fullest extent permitted by law, expenses (including
reasonable legal fees and expenses) incurred by an Indemnitee who is entitled to
indemnification pursuant to this Section 10.2 in appearing at, participating in
or defending any claim, demand, action, suit or proceeding shall, from time to
time, be advanced by the Company prior to a final and non-appealable judgment
entered by a court of competent jurisdiction determining that, in respect of the
matter for which the Indemnitee is seeking indemnification pursuant to this
Section 10.2, the Indemnitee is not entitled to be indemnified upon written
request by such Indemnitee and receipt by the Company of an undertaking by or on
behalf of the Indemnitee to repay such amount if it shall be ultimately
determined that the Indemnitee is not entitled to be indemnified as authorized
by this Section 10.2.

 

(c)         The indemnification provided by this Section 10.2 shall be in
addition to any other rights to which an Indemnitee may be entitled under this
Agreement, any other agreement, pursuant to any vote of a Majority Interest, as
a matter of law, in equity or otherwise, both as to actions in the Indemnitee’s
capacity as an Indemnitee and as to actions in any other capacity, and shall
continue as to an Indemnitee who has ceased to serve in such capacity and shall
inure to the benefit of the heirs, successors, assigns and administrators of the
Indemnitee.

 



58 

 





(d)         The Company may purchase and maintain insurance (or reimburse the
Management Members or their Affiliates for the cost of), on behalf of the
Company, its Affiliates, the Indemnitees and such other Persons as the Company
shall determine, against any liability that may be asserted against, or expense
that may be incurred by, such Person in connection with the Company’s or any of
its Affiliates’ activities or such Person’s activities on behalf of the Company
or any of its Affiliates, regardless of whether the Company would have the power
to indemnify such Person against such liability under the provisions of this
Agreement.

 

(e)         For purposes of this Section 10.2: (i) the Company shall be deemed
to have requested an Indemnitee to serve as fiduciary of an employee benefit
plan whenever the performance by it of its duties to the Company also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; (ii) excise taxes assessed on an Indemnitee with
respect to an employee benefit plan pursuant to applicable law shall constitute
“fines” within the meaning of Section 10.2(a); and (iii) action taken or omitted
by it with respect to any employee benefit plan in the performance of its duties
for a purpose reasonably believed by it to be in the best interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
that is in the best interests of the Company.

 

(f)          In no event may an Indemnitee subject the Members to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

 

(g)         An Indemnitee shall not be denied indemnification in whole or in
part under this Section 10.2 because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement.

 

(h)         The provisions of this Section 10.2 are for the benefit of the
Indemnitees and their heirs, successors, assigns, executors and administrators
and shall not be deemed to create any rights for the benefit of any other
Persons.

 

(i)          No amendment, modification or repeal of this Section 10.2 or any
provision hereof shall in any manner terminate, reduce or impair the right of
any past, present or future Indemnitee to be indemnified by the Company, nor the
obligations of the Company to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 10.2 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.

 

(j)          TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, AND SUBJECT TO
Section 10.2(a), THE PROVISIONS OF THE INDEMNIFICATION PROVIDED IN THIS Section
10.2 ARE INTENDED BY THE MEMBERS TO APPLY EVEN IF SUCH PROVISIONS HAVE THE
EFFECT OF EXCULPATING THE INDEMNITEE FROM LEGAL RESPONSIBILITY FOR THE

 

59 

 

CONSEQUENCES OF SUCH PERSON’S NEGLIGENCE, FAULT OR OTHER CONDUCT.

 

Section 10.3        Liability of Indemnitees.

 

(a)         Notwithstanding anything to the contrary set forth in this
Agreement, any Group Member Agreement, under the Delaware Act or any other law,
rule or regulation or at equity, to the fullest extent allowed by law, no
Indemnitee or any of its employees or Persons acting on its behalf shall be
liable for monetary damages to the Company, the Members or any other Persons,
for losses sustained or liabilities incurred, of any kind or character, as a
result of any act or omission of an Indemnitee or any of its employees or
Persons acting on its behalf unless and to the extent there has been a final and
non-appealable judgment entered by a court of competent jurisdiction determining
that, in respect of the matter in question, the Indemnitee or any of its
employees or Persons acting on its behalf engaged in fraud, willful misconduct
or, in the case of a criminal matter, acted with knowledge that the Indemnitee’s
conduct was unlawful.

 

(b)         Any amendment, modification or repeal of this Section 10.3 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the liability of the Indemnitees under this Section 10.3 as in
effect immediately prior to such amendment, modification or repeal with respect
to claims arising from or relating to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when such claims
may arise or be asserted.

 

Section 10.4        Corporate Opportunities. Except as otherwise provided in the
Omnibus Agreement or any other agreement or contract to which the Company or any
Group Member is a party, (i) each Member and its respective Affiliates shall
have the right to engage in businesses of every type and description and other
activities for profit and to engage in and possess an interest in other business
ventures of any and every type or description, whether in businesses engaged in
or anticipated to be engaged in by the Company, the YieldCo General Partner, any
Group Member or any Joint Venture, independently or with others, including
business interests and activities in direct competition with the business and
activities of the Company, the YieldCo General Partner, any Group Member or any
Joint Venture, and none of the same shall constitute a breach of this Agreement
or any duty otherwise existing at law, in equity or otherwise, to the Company or
any Group Member or any Member, and (ii) neither of the Company, any Member or
any other Person shall have, and each of them hereby waive, any rights or
expectation by virtue of this Agreement, the Partnership Agreement, any Group
Member Agreement, or the business relationship established hereby in any
business ventures of any Member and its respective Affiliates.

 

Article XI
TAXES

 

Section 11.1        Tax Returns. The Tax Member shall prepare and timely file or
cause to be prepared and filed (on behalf of the Company) all federal, state,
local and foreign tax returns required to be filed by the Company. Each Member
shall furnish to the Company all pertinent information in its possession
relating to the Company’s operations that is necessary to enable the

 

60 

 

Company’s tax returns to be timely prepared and filed. The Company shall bear
the costs of the preparation and filing of its returns.

 

Section 11.2        Tax Elections.

 

(a)         The Company shall make the following elections on the appropriate
tax returns:

 

                                              (i)           to adopt as the
Company’s taxable year the calendar year, or such other taxable year as the
Company may from time to time be required to use under Section 706 of the Code
and the regulations thereunder;

 

                                              (ii)          to adopt the accrual
method of accounting;

 

                                              (iii)         if a distribution of
the Company’s property as described in Section 734 of the Code occurs or upon a
Transfer of an Economic Unit as described in Section 743 of the Code occurs, on
request by notice from any Member, to elect, pursuant to Section 754 of the
Code, to adjust the basis of the Company’s properties; and

 

                                              (iv)         any other election a
Majority Interest may deem appropriate.

 

(b)         Neither the Company nor any Member shall make an election for the
Company to be excluded from the application of the provisions of subchapter K of
chapter 1 of subtitle A of the Code or any similar provisions of applicable
state law and no provision of this Agreement shall be construed to sanction or
approve such an election.

 

Section 11.3        Tax Matters Member.

 

(a)         FS Member shall act as the “tax matters partner” of the Company
pursuant to Section 6231(a)(7) of the Code (the “Tax Matters Member”). The Tax
Matters Member shall take such action as may be necessary to cause to the extent
possible each Member to become a “notice partner” within the meaning of Section
6223 of the Code. The Tax Matters Member shall inform each Member of all
significant matters that may come to its attention in its capacity as Tax
Matters Member by giving notice thereof on or before the 15th Business Day after
becoming aware thereof and, within that time, shall forward to each Member
copies of all significant written communications it may receive in that
capacity.

 

(b)         Any reasonable cost or expense incurred by the Tax Matters Member in
connection with its duties, including the preparation for or pursuance of
administrative or judicial proceedings, shall be paid by the Company.

 

(c)         The Tax Matters Member shall not enter into any extension of the
period of limitations for making assessments on behalf of any Member without
first obtaining the consent of such Member. The Tax Matters Member shall not
bind any Member to a settlement agreement without obtaining the consent of such
Member. Any Member that

 

61 

 

enters into a settlement agreement with respect to any Company item (as
described in Section 6231(a)(3) of the Code in respect of the term “partnership
item”) shall notify the other Members of such settlement agreement and its terms
within 90 days from the date of the settlement.

 

(d)         No Member shall file a request pursuant to Section 6227 of the Code
for an administrative adjustment of Company items for any taxable year without
first notifying the other Members. If a Majority Interest consents to the
requested adjustment, the Tax Matters Member shall file the request for the
administrative adjustment on behalf of the Members. If such consent is not
obtained within 30 days from such notice, or within the period required to
timely file the request for administrative adjustment, if shorter, any Member
may file a request for administrative adjustment on its own behalf. Any Member
intending to file a petition under Sections 6226, 6228 or other Section of the
Code with respect to any item involving the Company shall notify the other
Members of such intention and the nature of the contemplated proceeding. In the
case where the Tax Matters Member is intending to file such petition on behalf
of the Company, such notice shall be given to each other Member 90 days prior to
filing and the Tax Matters Member shall obtain the consent of the other Members
to the forum in which such petition will be filed prior to filing, which consent
shall not be unreasonably withheld or delayed.

 

(e)         If any Member intends to file a notice of inconsistent treatment
under Section 6222(b) of the Code, such Member shall give reasonable notice
under the circumstances to the other Members of such intent and the manner in
which the Member’s intended treatment of an item is (or may be) inconsistent
with the treatment of that item by the other Members.

 

Article XII
BOOKS, RECORDS, REPORTS, BANK ACCOUNTS, AND BUDGETS

 

Section 12.1        Records and Accounting. The Accounting Member shall keep or
cause to be kept at the principal office of the Company appropriate books and
records with respect to the Company’s business, including the register and all
other books and records necessary to provide to the Members any information
required to be provided pursuant to this Agreement. Any books and records
maintained by or on behalf of the Company in the regular course of its business,
including the register, books of account and records of Company proceedings, may
be kept on, or be in the form of, computer disks, hard drives, punch cards,
magnetic tape, photographs, micrographics or any other information storage
device; provided, that the books and records so maintained are convertible into
clearly legible written form within a reasonable period of time. The books of
the Company shall be maintained, for financial reporting purposes, on an accrual
basis in accordance with U.S. GAAP.

 

Section 12.2        Fiscal Year. The fiscal year of the Company (the “Fiscal
Year”) shall be the period from December 1 of each year through November 30 of
the following year (unless otherwise required by law) unless a different period
is specified by a Majority Interest.

 



62 

 



Section 12.3        Reports. With respect to each tax year, the Tax Member shall
prepare, or cause to be prepared, and deliver, or cause to be delivered, to each
Member such federal, state and local income tax returns and such other
accounting, tax information and schedules (including any information necessary
for unrelated business taxable income calculations by any Member) as shall be
necessary for the preparation by each Member on or before July 15 following the
end of each tax year of its income tax return with respect to such year,
provided, however, that the Tax Member, as applicable, shall also cause the
Company to prepare and deliver, or cause to be prepared and delivered, at any
time, such other information with respect to taxes as is reasonably requested by
a Member at the cost of such Member.

 

Section 12.4        Bank Accounts. Funds of the Company shall be deposited in
such banks or other depositories as shall be designated from time to time by a
Majority Interest. All withdrawals from any such depository shall be made only
as authorized by a Majority Interest and shall be made only by check, wire
transfer, debit memorandum or other written instruction.

 

Article XIII
DISSOLUTION AND LIQUIDATION

 

Section 13.1        Dissolution. The Company shall not be dissolved by the
admission of additional Member in accordance with the terms of this Agreement.
The Company shall dissolve, and (subject to Section 13.3) its affairs shall be
wound up, upon:

 

(a)          an election to dissolve the Company by the affirmative vote of a
Majority Interest or, if required by Section 8.4(b) the unanimous vote of the
Management Members;

 

(b)          the entry of a decree of judicial dissolution of the Company
pursuant to the provisions of the Delaware Act; or

 

(c)          at any time there are no Members, unless the Company is continued
without dissolution in accordance with the Delaware Act.

 

Section 13.2        Liquidator. Upon dissolution of the Company in accordance
with the provisions of this Article XIII, a Majority Interest shall select one
or more Persons to act as Liquidator. The Liquidator (if other than a Member)
shall be entitled to receive such compensation for its services as may be
approved by a Majority Interest. The Liquidator (if other than a Member) shall
agree not to resign at any time without 15 days’ prior notice and may be removed
at any time, with or without cause, by notice of removal approved by a Majority
Interest. Upon dissolution, removal or resignation of the Liquidator, a
successor and substitute Liquidator (who shall have and succeed to all rights,
powers and duties of the original Liquidator) shall within 30 days thereafter be
approved by a Majority Interest. The right to approve a successor or substitute
Liquidator in the manner provided herein shall be deemed to refer also to any
such successor or substitute Liquidator approved in the manner herein provided.
Except as expressly provided in this Article XIII, the Liquidator approved in
the manner provided herein shall have and may exercise, without further
authorization or consent of any of the Parties hereto, all of the powers
conferred upon a Majority Interest under the terms of this Agreement (but
subject to all of the applicable limitations, contractual and otherwise, upon
the

 

63 

 

exercise of such powers) necessary or appropriate to carry out the duties and
functions of the Liquidator hereunder for and during the period of time required
to complete the winding up and liquidation of the Company as provided for
herein.

 

Section 13.3        Liquidation. The Liquidator shall proceed to dispose of the
assets of the Company, discharge its liabilities, and otherwise wind up its
affairs in such manner and over such period as determined by the Liquidator,
subject to Section 18-804 of the Delaware Act and the following:

 

(a)          The assets may be disposed of by public or private sale or by
distribution in kind to one or more Economic Members on such terms as the
Liquidator and such Economic Member or Economic Members may agree. If any
property is distributed in kind, the Economic Member receiving the property
shall be deemed for purposes of Section 13.3(c) to have received cash equal to
its fair market value, net of Liabilities; and contemporaneously therewith,
appropriate cash distributions must be made to the other Economic Members. The
Liquidator may defer liquidation or distribution of the Company’s assets for a
reasonable time if it determines that an immediate sale or distribution of all
or some of the Company’s assets would be impractical or would cause undue loss
to the Members. The Liquidator may distribute the Company’s assets, in whole or
in part, in kind if it determines that a sale would be impractical or would
cause undue loss to the Members.

 

(b)          Liabilities of the Company include amounts owed to the Liquidator
as compensation for serving in such capacity (subject to the terms of Section
13.2) and amounts to Economic Members otherwise than in respect of their
distribution rights under Article VII. With respect to any liability that is
contingent, conditional or unmatured or is otherwise not yet due and payable,
the Liquidator shall either settle such claim for such amount as it thinks
appropriate or establish a reserve of cash or other assets to provide for its
payment. When paid, any unused portion of the reserve shall be distributed as
additional liquidation proceeds.

 

(c)          Notwithstanding Section 7.2, any items of income, gain, loss or
deduction for the taxable year during which the Company dissolves pursuant to
this Section 13.3 will be allocated among the Economic Members in a manner that
ensures, to the maximum extent possible, distributions pursuant to the Economic
Members Capital Accounts will be in accordance with the Economic Members’
Liquidation Percentages.

 

(d)          After taking into account the allocation set forth in Section
13.3(c), all property and all cash in excess of that required to satisfy or
discharge liabilities as provided in Section 13.3(b) shall be distributed to the
Economic Members pro rata in accordance with the Economic Member’s Liquidation
Percentages.

 

(e)          For purposes of this Section 13.3, the Liquidation Percentages
shall be determined using Forecasted Project Values calculated as of the date of
any disposition of the assets of the Company, discharge of its liabilities, or
such other action as may be taken in connection with the winding up of its
affairs, in each case taking into account the then current facts and
circumstances and other current information.

 



64 

 



Section 13.4        Certificate of Cancellation. Upon the completion of the
distribution of Company cash and property as provided in Section 13.3 in
connection with the liquidation of the Company, the Certificate of Formation and
all qualifications of the Company as a foreign limited liability company in
jurisdictions other than the State of Delaware shall be canceled and such other
actions as may be necessary to terminate the Company shall be taken.

 

Section 13.5        Return of Contributions. No Member shall be personally
liable for, and each Member shall have no obligation to contribute or loan any
monies or property to the Company to enable it to effectuate, the return of the
Capital Contributions of the Members, or any portion thereof, it being expressly
understood that any such return shall be made solely from assets of the Company.

 

Section 13.6        Waiver of Partition. To the maximum extent permitted by law,
each Member hereby waives any right to partition of the Company property.

 

Section 13.7        Capital Account Restoration. No Member shall have any
obligation to restore any negative balance in its Capital Account upon
liquidation of the Company.

 

Article XIV
GENERAL PROVISIONS

 

Section 14.1        Offset. Whenever the Company is to pay any sum to any
Economic Member, including distributions pursuant to Article VII, any amounts
that Economic Member owes the Company, as determined by a Majority Interest, may
be deducted from that sum before payment.

 

Section 14.2        Specific Performance. The Members acknowledge and agree that
an award of money damages would be inadequate for any breach of the provisions
of this Agreement and any such breach would cause the non-breaching Member
irreparable harm. Accordingly, the Members agree that, in the event of any
breach or threatened breach of this Agreement by a Member, the other Member, to
the fullest extent permitted by law, will also be entitled, without the
requirement of posting a bond or other security, to equitable relief, including
injunctive relief and specific performance; provided that a requirement for a
Member seeking equitable relief to post a bond or other security shall not be
waived if such Member is in material default hereunder. Such remedies will not
be the exclusive remedies for any breach of this Agreement but will be in
addition to all other remedies available at law or equity to each of the
Members.

 

Section 14.3        Amendment. Subject to Section 8.4(b)(i), this Agreement
shall not be altered modified or changed except by a written instrument approved
by a Majority Interest.

 

Section 14.4        Addresses and Notices; Written Communication.

 

(a)        Any notice, demand, request, report or proxy materials required or
permitted to be given or made to a Member under this Agreement shall be in
writing and shall be deemed given or made when delivered by hand, courier or
overnight delivery service or three days after being mailed by certified or
registered mail, return receipt requested, with appropriate postage prepaid,
delivered by electronic mail or when

 

65 

 

received in the form of a facsimile, and shall be directed to the address or
facsimile number of such Member at the address set forth on Exhibit E; provided,
that to be effective any such notice sent originally by facsimile or email must
be followed within two Business Days by a copy of such notice sent by overnight
courier service (other than any notice delivered by email for which the intended
recipient thereof, by reply email, waives delivery of such copy).

 

(b)        If a Member shall consent to receiving notices, demands, requests,
reports or other materials via electronic mail, any such notice, demand,
request, report or other materials shall be deemed given or made when delivered
or made available via such mode of delivery. An affidavit or certificate of
making of any notice, payment or report in accordance with the provisions of
this Section 14.4 executed by the Company or the mailing organization shall be
prima facie evidence of the giving or making of such notice, payment or report.

 

(c)        Any notice to the Company shall be deemed given if received by the
Company at the principal office of the Company designated pursuant to Section
2.3. The Company may rely and shall be protected in relying on any notice or
other document from a Member or other Person if believed by it to be genuine.

 

(d)        The terms “in writing,” “written communications,” “written notice”
and words of similar import shall be deemed satisfied under this Agreement by
use of e-mail and other forms of electronic communication.

 

Section 14.5       Further Action. In connection with this Agreement and the
transactions contemplated hereby, the Parties shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate to effectuate and perform the provisions of this
Agreement and those transactions.

 

Section 14.6       Confidential Information. From and after the date hereof,
each Party (each, a “Receiving Party”) in possession of Confidential Information
of the other Party, the Company, the YieldCo General Partner, any Group Member
or any Joint Venture (each, a “Disclosing Party”) shall (a) hold, and shall
cause its Subsidiaries and Affiliates and its and their shareholders, partners,
members, directors, officers, employees, agents, consultants, advisors, lenders,
potential lenders, investors, potential investors, and any officer or director
of the YieldCo General Partner, any Group Member or any Joint Venture appointed
by it and any other representatives (the “Party Representatives”) to hold all
Confidential Information of each Disclosing Party in strict confidence with at
least the same degree of care that applies to such Receiving Party’s
confidential and proprietary information, (b) not use such Confidential
Information, except as expressly permitted by such Disclosing Party, and (c) not
release or disclose such Confidential Information to any other Person, except
its Party Representatives or except as required by applicable law; provided that
notwithstanding the foregoing, a Receiving Party shall be permitted to (i)
disclose any Confidential Information to the extent required by court order or
under applicable law (provided, that it shall (A) exercise commercially
reasonable efforts to preserve the confidentiality of such Confidential
Information, (B) to the extent legally permissible, use commercially reasonable
efforts to provide the Disclosing Party in advance of such disclosure, with
copies of any Confidential Information it intends to disclose (and, if

 

66 

 

applicable, the text of the disclosure language itself), and (C) reasonably
cooperate with the Disclosing Party and its Affiliates to the extent they may
seek to limit such disclosure), (ii) make a public announcement regarding such
matters (A) as agreed to in writing by the Disclosing Party or (B) as required
by the provisions of any securities laws or the requirements of any exchange on
which any Party’s securities may be listed, or (iii) disclose any Confidential
Information to its Affiliates and its and their Party Representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Confidential Information and instructed to keep
such Confidential Information confidential pursuant to the terms hereof).

 

Section 14.7        Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their heirs, executors,
administrators, successors, legal representatives and permitted assigns.

 

Section 14.8       Integration. This Agreement constitutes the entire agreement
among the Parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto.

 

Section 14.9        Creditors. None of the provisions of this Agreement shall be
for the benefit of, or shall be enforceable by, any creditor of the Company.

 

Section 14.10    Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.

 

Section 14.11    Third-Party Beneficiaries. Each Member agrees that any
Indemnitee shall be entitled to assert rights and remedies hereunder as a
third-party beneficiary hereto with respect to those provisions of this
Agreement affording a right, benefit or privilege to such Indemnitee.

 

Section 14.12    Counterparts. This Agreement may be executed in counterparts,
all of which together shall constitute an agreement binding on all the Parties
hereto, notwithstanding that all such Parties are not signatories to the
original or the same counterpart. Each Party shall become bound by this
Agreement immediately upon affixing its signature hereto.

 

Section 14.13    Applicable Law; Forum and Venue.

 

(a)       This Agreement shall be construed in accordance with and governed by
the laws of the State of Delaware, without regard to the principles of conflicts
of law. In the event of a direct conflict between the provisions of this
Agreement and any mandatory, non-waivable provision of the Delaware Act, such
provision of the Delaware Act shall control. If any provision of the Delaware
Act may be varied or superseded in a limited liability company agreement (or
otherwise by agreement of the members or managers of a limited liability
company), such provision shall be deemed superseded and waived in its entirety
if this Agreement contains a provision addressing the same issue or subject
matter.

 



67 

 



(b)       Subject to Section 8.5(c), any and all claims, suits, actions or
proceedings arising out of, in connection with or relating in any way to this
Agreement shall be exclusively brought in the Court of Chancery of the State of
Delaware. Each party hereto unconditionally and irrevocably submits to the
exclusive jurisdiction of the Court of Chancery of the State of Delaware with
respect to any such claim, suit, action or proceeding and waives any objection
that such party may have to the laying of venue of any claim, suit, action or
proceeding in the Court of Chancery of the State of Delaware.

 

Section 14.14    Invalidity of Provisions. If any provision or part of a
provision of this Agreement is or becomes for any reason, invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions and/or parts thereof contained herein shall not be affected
thereby and this Agreement shall, to the fullest extent permitted by law, be
reformed and construed as if such invalid, illegal or unenforceable provision,
or part of a provision, had never been contained herein, and such provisions
and/or part shall be reformed so that it would be valid, legal and enforceable
to the maximum extent possible.

 

Section 14.15    Facsimile and Email Signatures. The use of facsimile signatures
and signatures delivered by email in portable document format (.pdf) or similar
format affixed in the name and on behalf of the Company on certificates
representing Membership Interests is expressly permitted by this Agreement.

 

[Signature page follows.]

 

68 

 

IN WITNESS WHEREOF, the Members have executed this Agreement as of the date
first set forth above.

 

  MEMBERS:           SunPower YC Holdings, LLC         By: /s/ Kenneth Mahaffey
  Name: Kenneth Mahaffey   Title: Assistant Secretary               First Solar
8point3 Holdings, LLC         By: /s/ Alexander R. Bradley   Name: Alexander R.
Bradley   Title: Vice President, Treasury and Project Finance

 

 

 



Signature Page to Amended and Restated 

Limited Liability Company Agreement

 



 

 

EXHIBIT A

ECONOMIC UNITS

 

Economic Member Capital
Contribution Capital Account
Balance Economic
Units Ownership
Percentage SP Member $500.00 $500.00 500 50% FS Member

500.00

500.00

500

50%

Total: $1,000.00 $1,000.00 1,000 100.00%

 

A-1

 

EXHIBIT B

MANAGEMENT UNITS

 

Management Member Management
Units Percentage
Ownership SP Member 500 50% FS Member

500

50%

Total:

1,000

100.00%

B-1

 

EXHIBIT C

 

INITIAL DIRECTORS OF THE YIELDCO GENERAL PARTNER

 

Charles D. Boynton


SP Director



Chairman of the Board of Directors 

Ty P. Daul
SP Director Mark R. Widmar  
FS Director Joseph G. Kishkill
FS Director Thomas C. O’Connor Independent Director Norman J. Szydlowski
Independent Director Michael W. Yackira Independent Director

 

C-1

 

EXHIBIT D

 

TARGET DISTRIBUTED CASH INCREASE SCHEDULE

 

Fiscal Year
Ending
November 30 Target Distributed Cash Increase Range Low High 2016 *** *** 2017
*** *** 2018 *** *** 2019 *** *** 2020 *** *** 2021 *** *** 2022 *** *** 2023
*** *** 2024 *** *** 2025 *** ***

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

D-1

 

EXHIBIT E

 

MEMBERS’ ADDRESS FOR NOTICE

 

SP Member

 

SunPower YC Holdings, LLC

 c/o SunPower Corporation

 77 Rio Robles

 San Jose, California 95134

 Tel: (408) 240-5500

 Email: chuck.boynton@sunpower.com

 Attention: Charles Boynton, Chief Financial Officer

 

with copies, which shall not constitute notice, to:

 

SunPower YC Holdings, LLC

 c/o SunPower Corporation

 77 Rio Robles

 San Jose, California 95134

 Tel: (408) 240-5500

 Email: lisa.bodensteiner@sunpower.com

 Attention: Lisa Bodensteiner, General Counsel

 

FS Member

 

First Solar 8point3 Holdings, LLC

 c/o First Solar, Inc.

 350 West Washington Street, Suite 600

 Tempe, Arizona 85281

 Tel: (602) 414-9300

 Email: mark.widmar@firstsolar.com

 Attention: Mark Widmar, Chief Financial Officer

 

with copies, which shall not constitute notice, to:

 

First Solar 8point3 Holdings, LLC

 c/o First Solar, Inc.

 350 West Washington Street, Suite 600

 Tempe, Arizona 85281

 Tel: (602) 427-2925

 Email: generalcounsel@firstsolar.com

 Attention: Paul Kaleta, General Counsel

 

E-1

 

EXHIBIT F

 

REPRESENTATIVES

 

SP Member’s Initial Representative: Natalie F. Jackson

 

FS Member’s Initial Representative: Alexander R. Bradley

 



F-1

 

